Exhibit 10.1

 

 

Published CUSIP Number:                 

 

 

CREDIT AGREEMENT

 

Dated as of April 1, 2005

 

among

 

SOUTHWEST WATER COMPANY,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC
and
UNION BANK OF CALIFORNIA, N.A.,
as Co-Lead Arrangers and Co-Book Managers

 

UNION BANK OF CALIFORNIA, N.A.,
as Syndication Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

1.01.

 

Defined Terms

 

1.02.

 

Other Interpretive Provisions

 

1.03.

 

Accounting Terms

 

1.04.

 

Rounding

 

1.05.

 

Times of Day

 

1.06.

 

Letter of Credit Amounts

 

 

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

2.01.

 

Committed Loans

 

2.02.

 

Borrowings, Conversions and Continuations of Committed Loans

 

2.03.

 

Letters of Credit

 

2.04.

 

Swing Line Loans

 

2.05. [a05-6352_1ex10d1.htm#a2_05__085016]

 

Prepayments [a05-6352_1ex10d1.htm#a2_05__085016]

 

2.06. [a05-6352_1ex10d1.htm#a2_06__085020]

 

Termination or Reduction of Commitments [a05-6352_1ex10d1.htm#a2_06__085020]

 

2.07. [a05-6352_1ex10d1.htm#a2_07__085023]

 

Optional Increase in Commitments [a05-6352_1ex10d1.htm#a2_07__085023]

 

2.08. [a05-6352_1ex10d1.htm#a2_08__085028]

 

Repayment of Loans [a05-6352_1ex10d1.htm#a2_08__085028]

 

2.09. [a05-6352_1ex10d1.htm#a2_09__085031]

 

Interest [a05-6352_1ex10d1.htm#a2_09__085031]

 

2.10. [a05-6352_1ex10d1.htm#a2_10__085037]

 

Fees [a05-6352_1ex10d1.htm#a2_10__085037]

 

2.11. [a05-6352_1ex10d1.htm#a2_11__085041]

 

Computation of Interest and Fees [a05-6352_1ex10d1.htm#a2_11__085041]

 

2.12. [a05-6352_1ex10d1.htm#a2_12__085046]

 

Evidence of Debt [a05-6352_1ex10d1.htm#a2_12__085046]

 

2.13. [a05-6352_1ex10d1.htm#a2_13__085050]

 

Payments Generally; Administrative Agent’s Clawback
[a05-6352_1ex10d1.htm#a2_13__085050]

 

2.14. [a05-6352_1ex10d1.htm#a2_14__085121]

 

Sharing of Payments [a05-6352_1ex10d1.htm#a2_14__085121]

 

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
[a05-6352_1ex10d1.htm#Articleiii__085133]

 

 

 

 

 

3.01. [a05-6352_1ex10d1.htm#a3_01__085129]

 

Taxes [a05-6352_1ex10d1.htm#a3_01__085129]

 

3.02. [a05-6352_1ex10d1.htm#a3_02__085142]

 

Illegality [a05-6352_1ex10d1.htm#a3_02__085142]

 

3.03. [a05-6352_1ex10d1.htm#a3_03__085146]

 

Inability to Determine Rates [a05-6352_1ex10d1.htm#a3_03__085146]

 

3.04. [a05-6352_1ex10d1.htm#a3_04__085151]

 

Increased Costs [a05-6352_1ex10d1.htm#a3_04__085151]

 

3.05. [a05-6352_1ex10d1.htm#a3_05__085157]

 

Compensation for Losses [a05-6352_1ex10d1.htm#a3_05__085157]

 

3.06. [a05-6352_1ex10d1.htm#a3_06__085202]

 

Mitigation Obligations [a05-6352_1ex10d1.htm#a3_06__085202]

 

3.07. [a05-6352_1ex10d1.htm#a3_07__085205]

 

Survival [a05-6352_1ex10d1.htm#a3_07__085205]

 

3.08. [a05-6352_1ex10d1.htm#a3_08__085210]

 

Replacement Lenders [a05-6352_1ex10d1.htm#a3_08__085210]

 

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
[a05-6352_1ex10d1.htm#Articleiv_085214]

 

 

 

 

 

4.01. [a05-6352_1ex10d1.htm#a4_01__085216]

 

Conditions of Initial Credit Extension [a05-6352_1ex10d1.htm#a4_01__085216]

 

4.02. [a05-6352_1ex10d1.htm#a4_02__085225]

 

Conditions to all Credit Extensions [a05-6352_1ex10d1.htm#a4_02__085225]

 

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES [a05-6352_1ex10d1.htm#Articlev_085231]

 

 

 

 

 

5.01. [a05-6352_1ex10d1.htm#a5_01_085234]

 

Existence, Qualification and Power; Compliance with Laws
[a05-6352_1ex10d1.htm#a5_01_085234]

 

5.02. [a05-6352_1ex10d1.htm#a5_02_085239]

 

Authorization; No Contravention [a05-6352_1ex10d1.htm#a5_02_085239]

 

5.03. [a05-6352_1ex10d1.htm#a5_03__085243]

 

Governmental Authorization; Other Consents [a05-6352_1ex10d1.htm#a5_03__085243]

 

5.04. [a05-6352_1ex10d1.htm#a5_04__085247]

 

Binding Effect [a05-6352_1ex10d1.htm#a5_04__085247]

 

 

i

--------------------------------------------------------------------------------


 

5.05. [a05-6352_1ex10d1.htm#a5_05__085251]

 

Financial Statements; No Material Adverse Effect; No Internal Control Event
[a05-6352_1ex10d1.htm#a5_05__085251]

 

5.06. [a05-6352_1ex10d1.htm#a5_06__085256]

 

Litigation [a05-6352_1ex10d1.htm#a5_06__085256]

 

5.07. [a05-6352_1ex10d1.htm#a5_07__085301]

 

No Default [a05-6352_1ex10d1.htm#a5_07__085301]

 

5.08. [a05-6352_1ex10d1.htm#a5_08__085305]

 

Ownership of Property; Liens [a05-6352_1ex10d1.htm#a5_08__085305]

 

5.09. [a05-6352_1ex10d1.htm#a5_09__085308]

 

Environmental Compliance [a05-6352_1ex10d1.htm#a5_09__085308]

 

5.10. [a05-6352_1ex10d1.htm#a5_10__085312]

 

Insurance [a05-6352_1ex10d1.htm#a5_10__085312]

 

5.11. [a05-6352_1ex10d1.htm#a5_11__085315]

 

Taxes [a05-6352_1ex10d1.htm#a5_11__085315]

 

5.12. [a05-6352_1ex10d1.htm#a5_12__085320]

 

ERISA Compliance [a05-6352_1ex10d1.htm#a5_12__085320]

 

5.13. [a05-6352_1ex10d1.htm#a5_13__085324]

 

Subsidiaries [a05-6352_1ex10d1.htm#a5_13__085324]

 

5.14. [a05-6352_1ex10d1.htm#a5_14__085329]

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act
[a05-6352_1ex10d1.htm#a5_14__085329]

 

5.15. [a05-6352_1ex10d1.htm#a5_15__085332]

 

Disclosure [a05-6352_1ex10d1.htm#a5_15__085332]

 

5.16. [a05-6352_1ex10d1.htm#a5_16__085336]

 

Compliance with Laws [a05-6352_1ex10d1.htm#a5_16__085336]

 

5.17. [a05-6352_1ex10d1.htm#a5_17__085339]

 

Intellectual Property; Licenses, Etc. [a05-6352_1ex10d1.htm#a5_17__085339]

 

5.18. [a05-6352_1ex10d1.htm#a5_18__085342]

 

Restrictions on Distributions and Loans [a05-6352_1ex10d1.htm#a5_18__085342]

 

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS [a05-6352_1ex10d1.htm#Articlevi__085348]

 

 

 

 

 

6.01. [a05-6352_1ex10d1.htm#a6_01__085353]

 

Financial Statements [a05-6352_1ex10d1.htm#a6_01__085353]

 

6.02. [a05-6352_1ex10d1.htm#a6_02__085400]

 

Certificates; Other Information [a05-6352_1ex10d1.htm#a6_02__085400]

 

6.03. [a05-6352_1ex10d1.htm#a6_03__085408]

 

Notices [a05-6352_1ex10d1.htm#a6_03__085408]

 

6.04. [a05-6352_1ex10d1.htm#a6_04__085413]

 

Payment of Obligations [a05-6352_1ex10d1.htm#a6_04__085413]

 

6.05. [a05-6352_1ex10d1.htm#a6_05__085417]

 

Preservation of Existence, Etc. [a05-6352_1ex10d1.htm#a6_05__085417]

 

6.06. [a05-6352_1ex10d1.htm#a6_06__085421]

 

Maintenance of Properties [a05-6352_1ex10d1.htm#a6_06__085421]

 

6.07. [a05-6352_1ex10d1.htm#a6_07__085434]

 

Maintenance of Insurance [a05-6352_1ex10d1.htm#a6_07__085434]

 

6.08. [a05-6352_1ex10d1.htm#a6_08__085621]

 

Compliance with Laws [a05-6352_1ex10d1.htm#a6_08__085621]

 

6.09. [a05-6352_1ex10d1.htm#a6_09__085625]

 

Books and Records [a05-6352_1ex10d1.htm#a6_09__085625]

 

6.10. [a05-6352_1ex10d1.htm#a6_10__085630]

 

Inspection Rights [a05-6352_1ex10d1.htm#a6_10__085630]

 

6.11. [a05-6352_1ex10d1.htm#a6_11_085638]

 

Use of Proceeds [a05-6352_1ex10d1.htm#a6_11_085638]

 

6.12. [a05-6352_1ex10d1.htm#a6_12_085643]

 

Financial Covenants [a05-6352_1ex10d1.htm#a6_12_085643]

 

6.13. [a05-6352_1ex10d1.htm#a6_13_085647]

 

Additional Guarantors [a05-6352_1ex10d1.htm#a6_13_085647]

 

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS [a05-6352_1ex10d1.htm#Articlevii_085653]

 

 

 

 

 

7.01. [a05-6352_1ex10d1.htm#a7_01_085701]

 

Liens [a05-6352_1ex10d1.htm#a7_01_085701]

 

7.02. [a05-6352_1ex10d1.htm#a7_02_085708]

 

Investments [a05-6352_1ex10d1.htm#a7_02_085708]

 

7.03. [a05-6352_1ex10d1.htm#a7_03_085716]

 

Indebtedness [a05-6352_1ex10d1.htm#a7_03_085716]

 

7.04. [a05-6352_1ex10d1.htm#a7_04_085723]

 

Fundamental Changes [a05-6352_1ex10d1.htm#a7_04_085723]

 

7.05. [a05-6352_1ex10d1.htm#a7_05_085728]

 

Dispositions [a05-6352_1ex10d1.htm#a7_05_085728]

 

7.06. [a05-6352_1ex10d1.htm#a7_06_085738]

 

Restricted Payments [a05-6352_1ex10d1.htm#a7_06_085738]

 

7.07. [a05-6352_1ex10d1.htm#a7_07_085742]

 

Change in Nature of Business [a05-6352_1ex10d1.htm#a7_07_085742]

 

7.08. [a05-6352_1ex10d1.htm#a7_08_085806]

 

Transactions with Affiliates [a05-6352_1ex10d1.htm#a7_08_085806]

 

7.09. [a05-6352_1ex10d1.htm#a7_09_085810]

 

Burdensome Agreements [a05-6352_1ex10d1.htm#a7_09_085810]

 

7.10. [a05-6352_1ex10d1.htm#a7_10_085816]

 

Use of Proceeds [a05-6352_1ex10d1.htm#a7_10_085816]

 

7.11. [a05-6352_1ex10d1.htm#a7_11_085819]

 

Subordinated Indebtedness [a05-6352_1ex10d1.htm#a7_11_085819]

 

 

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
[a05-6352_1ex10d1.htm#Articleviii_085824]

 

 

 

 

 

8.01. [a05-6352_1ex10d1.htm#a8_01_085833]

 

Events of Default [a05-6352_1ex10d1.htm#a8_01_085833]

 

8.02. [a05-6352_1ex10d1.htm#a8_02_085842]

 

Remedies Upon Event of Default [a05-6352_1ex10d1.htm#a8_02_085842]

 

 

ii

--------------------------------------------------------------------------------


 

8.03. [a05-6352_1ex10d1.htm#a8_03_085846]

 

Application of Funds [a05-6352_1ex10d1.htm#a8_03_085846]

 

 

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT
[a05-6352_1ex10d1.htm#Articleix_AdministrativeAgent__090651]

 

 

 

 

 

9.01. [a05-6352_1ex10d1.htm#a9_01_AppointmentAnd_085204]

 

Appointment and Authorization of Administrative Agent
[a05-6352_1ex10d1.htm#a9_01_AppointmentAnd_085204]

 

9.02. [a05-6352_1ex10d1.htm#a9_02_RightsAsALender__085207]

 

Rights as a Lender [a05-6352_1ex10d1.htm#a9_02_RightsAsALender__085207]

 

9.03. [a05-6352_1ex10d1.htm#a9_03_ExculpatoryProvisions_085211]

 

Exculpatory Provisions [a05-6352_1ex10d1.htm#a9_03_ExculpatoryProvisions_085211]

 

9.04. [a05-6352_1ex10d1.htm#a9_04_RelianceByAdministrative_085220]

 

Reliance by Administrative Agent
[a05-6352_1ex10d1.htm#a9_04_RelianceByAdministrative_085220]

 

9.05. [a05-6352_1ex10d1.htm#a9_05_DelegationOfDuties_085224]

 

Delegation of Duties [a05-6352_1ex10d1.htm#a9_05_DelegationOfDuties_085224]

 

9.06. [a05-6352_1ex10d1.htm#a9_06_ResignationOfAdministrative_085228]

 

Resignation of Administrative Agent
[a05-6352_1ex10d1.htm#a9_06_ResignationOfAdministrative_085228]

 

9.07. [a05-6352_1ex10d1.htm#a9_07_NonrelianceOnAdministrative_085236]

 

Non-Reliance on Administrative Agent and Other Lenders
[a05-6352_1ex10d1.htm#a9_07_NonrelianceOnAdministrative_085236]

 

9.08. [a05-6352_1ex10d1.htm#a9_08_NoOtherDutiesEtc__085239]

 

No Other Duties, Etc. [a05-6352_1ex10d1.htm#a9_08_NoOtherDutiesEtc__085239]

 

9.09. [a05-6352_1ex10d1.htm#a9_09_AdministrativeAgent_085243]

 

Administrative Agent May File Proofs of Claim
[a05-6352_1ex10d1.htm#a9_09_AdministrativeAgent_085243]

 

9.10. [a05-6352_1ex10d1.htm#a9_10_GuarantyMatters__085249]

 

Guaranty Matters [a05-6352_1ex10d1.htm#a9_10_GuarantyMatters__085249]

 

 

 

 

 

ARTICLE X. MISCELLANEOUS [a05-6352_1ex10d1.htm#Articlex_Miscellaneous_090559]

 

 

 

 

 

10.01. [a05-6352_1ex10d1.htm#a10_01_AmendmentsEtc__085256]

 

Amendments, Etc. [a05-6352_1ex10d1.htm#a10_01_AmendmentsEtc__085256]

 

10.02. [a05-6352_1ex10d1.htm#a10_02_NoticesEffectiveness_085305]

 

Notices; Effectiveness; Electronic Communications
[a05-6352_1ex10d1.htm#a10_02_NoticesEffectiveness_085305]

 

10.03. [a05-6352_1ex10d1.htm#a10_03_NoWaiverCumulative_085316]

 

No Waiver; Cumulative Remedies
[a05-6352_1ex10d1.htm#a10_03_NoWaiverCumulative_085316]

 

10.04. [a05-6352_1ex10d1.htm#a10_04_ExpensesIndemnity_085320]

 

Expenses; Indemnity; Damage Waiver
[a05-6352_1ex10d1.htm#a10_04_ExpensesIndemnity_085320]

 

10.05. [a05-6352_1ex10d1.htm#a10_05_PaymentsSetAside__085330]

 

Payments Set Aside [a05-6352_1ex10d1.htm#a10_05_PaymentsSetAside__085330]

 

10.06. [a05-6352_1ex10d1.htm#a10_06_SuccessorsAndAssigns__085336]

 

Successors and Assigns
[a05-6352_1ex10d1.htm#a10_06_SuccessorsAndAssigns__085336]

 

10.07. [a05-6352_1ex10d1.htm#a10_07_TreatmentOfCertainInformat_085346]

 

Treatment of Certain Information; Confidentiality
[a05-6352_1ex10d1.htm#a10_07_TreatmentOfCertainInformat_085346]

 

10.08. [a05-6352_1ex10d1.htm#a10_08_RightOfSetoff__085355]

 

Right of Setoff [a05-6352_1ex10d1.htm#a10_08_RightOfSetoff__085355]

 

10.09. [a05-6352_1ex10d1.htm#a10_09_InterestRateLimitation_085403]

 

Interest Rate Limitation
[a05-6352_1ex10d1.htm#a10_09_InterestRateLimitation_085403]

 

10.10. [a05-6352_1ex10d1.htm#a10_10_CounterpartsIntegration_085406]

 

Counterparts; Integration; Effectiveness
[a05-6352_1ex10d1.htm#a10_10_CounterpartsIntegration_085406]

 

10.11. [a05-6352_1ex10d1.htm#a10_11_SurvivalOfRepresentations_085410]

 

Survival of Representations and Warranties
[a05-6352_1ex10d1.htm#a10_11_SurvivalOfRepresentations_085410]

 

10.12. [a05-6352_1ex10d1.htm#a10_12_Severability__085414]

 

Severability [a05-6352_1ex10d1.htm#a10_12_Severability__085414]

 

10.13. [a05-6352_1ex10d1.htm#a10_13_GoverningLaw_085417]

 

Governing Law; Jurisdiction; Etc.
[a05-6352_1ex10d1.htm#a10_13_GoverningLaw_085417]

 

10.14. [a05-6352_1ex10d1.htm#a10_14_WaiverOfRightTo_085427]

 

Waiver of Right to Trial by Jury
[a05-6352_1ex10d1.htm#a10_14_WaiverOfRightTo_085427]

 

10.15. [a05-6352_1ex10d1.htm#a10_15_UsaPatriot_085430]

 

USA PATRIOT Act Notice [a05-6352_1ex10d1.htm#a10_15_UsaPatriot_085430]

 

10.16. [a05-6352_1ex10d1.htm#a10_16_TimeOfTheEssence__085434]

 

Time of the Essence [a05-6352_1ex10d1.htm#a10_16_TimeOfTheEssence__085434]

 

 

 

 

 

SCHEDULES

 

 

 

 

 

1.01

 

Regulated Subsidiaries

 

2.01 [a05-6352_1ex10d1.htm#Schedule2_01_085955]

 

Commitments and Applicable Percentages
[a05-6352_1ex10d1.htm#Schedule2_01_085955]

 

5.09 [a05-6352_1ex10d1.htm#Schedule5_09_090021]

 

Environmental Matters [a05-6352_1ex10d1.htm#Schedule5_09_090021]

 

5.03

 

Restrictions on Guarantees

 

5.13 [a05-6352_1ex10d1.htm#Schedule5_13_090036]

 

Subsidiaries and Other Equity Investments
[a05-6352_1ex10d1.htm#Schedule5_13_090036]

 

7.01 [a05-6352_1ex10d1.htm#Schedule7_01_090059]

 

Existing Liens [a05-6352_1ex10d1.htm#Schedule7_01_090059]

 

7.03 [a05-6352_1ex10d1.htm#Schedule7_03_090103]

 

Existing Indebtedness [a05-6352_1ex10d1.htm#Schedule7_03_090103]

 

10.02 [a05-6352_1ex10d1.htm#Schedule10_02_090109]

 

Administrative Agent’s Office, Certain Addresses for Notices
[a05-6352_1ex10d1.htm#Schedule10_02_090109]

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

Form of

 

 

 

 

 

 

 

A [a05-6352_1ex10d1.htm#ExhibitA_090150]

 

Committed Loan Notice [a05-6352_1ex10d1.htm#ExhibitA_090150]

 

B [a05-6352_1ex10d1.htm#ExhibitB_090200]

 

Swing Line Loan Notice [a05-6352_1ex10d1.htm#ExhibitB_090200]

 

C [a05-6352_1ex10d1.htm#ExhibitC_090209]

 

Note [a05-6352_1ex10d1.htm#ExhibitC_090209]

 

D

 

Compliance Certificate

 

E [a05-6352_1ex10d1.htm#ExhibitE_090242]

 

Assignment and Assumption [a05-6352_1ex10d1.htm#ExhibitE_090242]

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of April 1, 2005,
among SOUTHWEST WATER COMPANY, a Delaware corporation (“Borrower”), each lender
from time to time party hereto (collectively, “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.  In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I.                             DEFINITIONS AND ACCOUNTING TERMS

 

1.01.                     Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower or any Subsidiary of
Borrower directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through purchase of assets, merger or otherwise, (b) acquires control of
securities of a Person engaged in an ongoing business representing more than 50%
of the ordinary voting power for the election of directors or other governing
position if the business affairs of such Person are managed by a board of
directors or other governing body or (c) acquires control of more than 50% of
the ownership interest in any partnership, joint venture, limited liability
company, business trust or other Person engaged in an ongoing business that is
not managed by a board of directors or other governing body.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means administrative agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and
Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all Lenders.  As of the Closing
Date, the aggregate principal amount of the Aggregate Commitments is
$100,000,000.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such

 

1

--------------------------------------------------------------------------------


 

Lender’s Commitment at such time.  If the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means, as of each date of determination (unless Borrower makes
a timely election to have the Applicable Rate determined based upon its S&P
Rating, as provided below), the following percentages (expressed in basis points
per annum), based upon the Total Capitalization Ratio as set forth in the most
recent Compliance Certificate received by Administrative Agent pursuant to
Section 6.02(b):

 

Pricing Level

 

Total Capitalization
Ratio

 

Base Rate

 

Non-Use Fee Rate

 

Eurodollar Rate
+ Letters of
Credit

 

I

 

<47.5%

 

- 25.0

 

20.0

 

87.5

 

II

 

>47.5% but <52.5%

 

- 25.0

 

22.5

 

100.0

 

III

 

>52.5% but <55.0%

 

- 25.0

 

25.0

 

112.5

 

IV

 

>55.0%

 

- 12.5

 

27.5

 

137.5

 

 

At such times as the Applicable Rate is determined based upon the matrix set
forth above, any increase or decrease in the Applicable Rate resulting from a
change in the Total Capitalization Ratio shall become effective on the first
Business Day of the first calendar month immediately following delivery of the
related Compliance Certificate pursuant to Section 6.02(b); provided, however,
that if a Compliance Certificate is not delivered when due in accordance with
such Section, then Pricing Level IV shall apply from the first Business Day of
the first calendar month following the date such Compliance Certificate was
required to have been delivered until the first Business Day of the first
calendar month following the date such Compliance Certificate is delivered.

 

2

--------------------------------------------------------------------------------


 

On or before April 1, 2006, Borrower may notify the Administrative Agent in
writing of its irrevocable election to have the Applicable Rate determined with
reference to its S&P Rating.  If Borrower makes an such election on or before
such date, then commencing on the Business Day of such election, the Applicable
Rate shall mean, from time to time, the following percentages (expressed in
basis points per annum), based upon the S&P Rating in effect from time to time,
provided that in the event that Standard & Poor’s Rating Services does not
provide such a rating, then the applicable Pricing Level shall instead be based
upon the Total Capitalization Ratio as set forth above:

 

Pricing Level

 

S&P Rating

 

Base Rate

 

Non-Use Fee Rate

 

Eurodollar Rate
+ Letters of
Credit

 

I

 

>A

 

-25.0

 

17.5

 

75.0

 

II

 

A-

 

-25.0

 

20.0

 

87.5

 

III

 

BBB+

 

-25.0

 

22.5

 

100.0

 

IV

 

<BBB+

 

-12.5

 

27.5

 

137.5

 

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by Administrative Agent, in
substantially the form of Exhibit E or any other form approved by Administrative
Agent).

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2004, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning provided in
Section 2.03(b)(iv).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Bondable Capacity” means, as of any date of determination, 65% of the net book
value of utility plant, property and equipment of the Regulated Subsidiaries,
determined in accordance with GAAP.

 

“Borrower” has the meaning specified in the first paragraph of this Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Los Angeles, California or the city where Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

 

“Capital Expenditure” means any expenditure by Borrower or by any Subsidiary of
Borrower for or related to fixed assets or purchased intangibles that is treated
as a capital expenditure under GAAP, including any amount which is required to
be treated as an asset subject to a Capital Lease Obligation.  The amount of
Capital Expenditures in respect of fixed assets purchased or constructed by
Borrower or by any Subsidiary of Borrower in any fiscal period shall be net of
(a) any Net Sales Proceeds received during such fiscal period by Borrower or
such Subsidiary for fixed assets sold by Borrower or such Subsidiary and (b) any
casualty insurance proceeds received during such fiscal period by Borrower or
such Subsidiary for casualties to fixed assets and applied to the repair or
replacement thereof.

 

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

 

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied.

 

4

--------------------------------------------------------------------------------


 

“Cash Collateral” means cash or cash equivalents which Borrower has deposited
pursuant to an obligation to Cash Collateralize.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, Administrative Agent or
other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 30% or more of
the equity securities of such Person entitled to vote for members of the board
of directors or equivalent governing body of such Person on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);

 

(b)                                 during any period of twelve consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or

 

(c)                                  any individual(s) or entity(s) acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of such Person, or control
over the equity securities of such Person entitled to vote for members of the
board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such

 

5

--------------------------------------------------------------------------------


 

individual(s) or entity(s)  or group has the right to acquire pursuant to any
option right) representing 30% or more of the combined voting power of such
securities.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contributions in Aid of Construction” means, as of each date of determination,
the amount of the liability which should be reflected on Borrower’s consolidated
balance sheet as the line item bearing that title and of that date in accordance
with GAAP, consistently applied.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the

 

6

--------------------------------------------------------------------------------


 

United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees an interest rate equal to (i) the Base Rate minus the Applicable Rate plus
(ii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to L/C Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

 

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, in an amount, for any transaction or series of related
transactions, in excess of $100,000.

 

“Disqualified Stock” means any capital stock, warrants, options or other rights
to acquire capital stock (but excluding any debt security which is convertible,
or exchangeable, for capital stock), which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the latest maturity date of
the Obligations.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EBITDA” means, for any period, Net Income for that period, plus Interest
Expense, plus income tax expense, plus depreciation and amortization, plus any
non-recurring or extraordinary losses, plus any non-cash losses (and minus any
non-recurring or extraordinary gains or any non-cash gains), in each case for
the same period and to the extent deducted in determining Net Income.

 

7

--------------------------------------------------------------------------------


 

“EBITDA Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of :

 

(a) EBITDA for the twelve month period ended on that date minus Maintenance
Capital Expenditures made by Borrower and its Subsidiaries during that period
minus income taxes paid in Cash by Borrower and its Subsidiaries with respect to
that period; to

 

(b) the sum of (i) all Interest Expense paid or payable in cash during that
period, plus (ii) scheduled principal payments in respect of Total Indebtedness
during that period (other than any such payments due upon the final maturity of
any obligation which is Total Indebtedness), plus (iii) dividends paid in Cash
on Equity Interests of Borrower and its Subsidiaries to third parties during
that period, plus (iv) mandatory principal prepayments in respect of
Subordinated Indebtedness made pursuant to Section 7.11(b) during that period.

 

provided that in the case of any Material Transaction, the calculation of the
foregoing ratio shall be adjusted on a pro forma basis to give effect to the
results of operations of each person or assets which are the subject of such
Material Transaction.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; or (c) any
other Person (other than a natural person) approved by (i) Administrative Agent,
the L/C Issuer and Swing Line Lender, and (ii) unless an Event of Default has
occurred and is continuing, Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower or any of Borrower’s Affiliates or
Subsidiaries.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests),

 

8

--------------------------------------------------------------------------------


 

and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Administrative Agent pursuant to the
following formula:

 

 

 

 

 

Eurodollar Base Rate

 

Eurodollar Rate

 

=

 

1.00 – Eurodollar Reserve
Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
(rounded upwards, as necessary, to the nearest 1/100 of 1%) shall be the rate
per annum determined by Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of

 

9

--------------------------------------------------------------------------------


 

America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, if applicable to any Lender, under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
of the United States for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). 
The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, the
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the United States (or any political subdivision
thereof) or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, and (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower is located.

 

“Existing Bank of America Credit Agreement” means the Amended and Restated
Credit Agreement, dated as of July 7, 2004, by and between Borrower and Bank of
America, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.

 

“Existing Letters of Credit” means letters of credit issued under the Existing
Bank of America Credit Agreement which are outstanding on the Closing Date.

 

“Existing Indentures” means, collectively, the NMUI Indenture and the Suburban
Indenture.

 

“Existing Union Bank Agreement” means the Amended and Restated Credit Agreement,
dated as of July 7, 2004, by and between Borrower and Union Bank of California,
N.A., either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.

 

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal

 

10

--------------------------------------------------------------------------------


 

Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by Administrative Agent.

 

“Fee Letter” has the meaning specified in Section 2.10(b).

 

“Fiscal Quarter” means the fiscal quarter of Borrower ending on each March 31,
June 30, September 30, and December 31.

 

“Fiscal Year” means the fiscal year of Borrower ending on each December 31.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether

 

11

--------------------------------------------------------------------------------


 

or not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien).  The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means, collectively, (a) the Persons which are party to the
Guaranty as of the Closing Date, and (b) each Person which hereafter becomes a
Significant Subsidiary other than any Significant Subsidiary that is not
permitted to be a party to the Guaranty based upon any Law applicable to such
Subsidiary by reason of its status as a regulated utility (provided that no such
Subsidiary shall be obligated to apply for any discretionary regulatory
approvals which would be required to permit its execution of the Guaranty) or
any Contractual Obligation of such Subsidiary existing on the Closing Date and
disclosed to the Administrative Agent on Schedule 5.03.

 

“Guaranty” means the Guaranty made by the Guarantor in favor of Administrative
Agent and for the benefit of the Lenders, in form and substance reasonably
satisfactory to Administrative Agent.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(e)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, including without limitation
advances for construction (whether or not bearing interest);

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial letters
of credit), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
incurred and paid in the ordinary course of business);

 

(d)                                 indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under

 

12

--------------------------------------------------------------------------------


 

conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(e)                                  capital leases and Synthetic Lease
Obligations;

 

(f)                                    all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person (except to the extent
such obligations are honored by the issuance of other Equity Interests), valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and

 

(g)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

Notwithstanding the foregoing provisions of this definition, “Indebtedness”
shall not include (i) Contributions in Aid of Construction, or (ii) public
indebtedness for borrowed money to the extent that such indebtedness (y) has
been defeased pursuant to the terms of the indenture or other instrument under
which the same has been issued or (z) has been called redemption and for which
funds sufficient to redeem such indebtedness have been irrevocably delivered to
a trustee or other representative for such indebtedness to assure the full
repayment thereof.

 

The amount of any capital lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Expense” means, for any period, the sum of all interest expense (net
of interest income) determined for Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP, consistently applied.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), each Quarterly
Payment Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its Committed Loan Notice; provided that:

 

13

--------------------------------------------------------------------------------


 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Internal Control Event” means any determination by Borrower or by its auditors
that Borrower has a material weakness in, or fraud that involves management or
other employees who have a significant role in, Borrower’s internal controls
over financial reporting, in each case as described in the Securities Laws.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRB” means any industrial revenue bond or similar arrangement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to any such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

14

--------------------------------------------------------------------------------


 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Expiration Date” means the fifth Business Day prior to the Maturity Date
then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

 

“L/C Fee” has the meaning specified in Section 2.03(i).

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Sublimit” means an amount equal to $40,000,000.  The L/C Sublimit is part
of, and not in addition to, the Aggregate Commitments.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

“Letter of Credit” means each standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or

 

15

--------------------------------------------------------------------------------


 

other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter and the Guaranty.

 

“Loan Parties” means, collectively, Borrower and each Person (other than
Administrative Agent, the L/C Issuer, Swing Line Lender, or any Lender)
executing a Loan Document including, without limitation, each Guarantor.

 

“Maintenance Capital Expenditures” means a Capital Expenditure for the
maintenance, repair, restoration or refurbishment of fixed assets which are
owned by Borrower or any of its Subsidiaries on the Closing Date, but excluding
any Capital Expenditures which add to or significantly improve any such
property.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

“Material Transaction” means each Acquisition or Disposition involving an
aggregate consideration (including any assumption of Indebtedness) in an amount
which is in excess of $5,000,000.

 

“Maturity Date” means April 1, 2010.

 

“Maximum Increase Amount” has the meaning specified in Section 2.07(a).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Negative Pledge” means any covenant binding upon any Person that prohibits the
granting of liens on the property of that Person or any of its Affiliates.

 

“Net Income” means, for any period, the consolidated net income of Borrower and
its Subsidiaries for that period, determined in accordance with GAAP,
consistently applied.

 

“Net Sales Proceeds” means, in respect of any sale, transfer or other
disposition of assets by Borrower or any of its Subsidiaries, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, a receivable or otherwise, but only as received) received by
Borrower or such Subsidiary from such transaction, net of the reasonable

 

16

--------------------------------------------------------------------------------


 

costs of such transaction (including fees and commissions, payments of assumed
liabilities relating to the assets conveyed in such transaction and required
payments of any Indebtedness (other than any Indebtedness owed to Borrower or
such Subsidiary) which is secured by the respective assets which were conveyed
in such transaction), and the taxes paid or payable as a result of such
transaction.

 

“NMUI” means New Mexico Utilities, Inc., a New Mexico corporation.

 

“NMUI Indenture” means the Indenture of Mortgage, dated February 14, 1992,
executed by NMUI in favor of Sunwest Bank of Albuquerque, National Association,
as amended and as in effect on the date hereof and, subject to Section 7.09, as
the same may from time to time be further amended.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those arising under any Swap Contract or acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension

 

17

--------------------------------------------------------------------------------


 

occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Lenders” has the meaning specified in Section 2.07(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Acquisition” means each Acquisition by Borrower or any Subsidiary of
Borrower of another Person engaged in the United States in the same or a similar
line of business as Borrower and its Subsidiaries, or of assets comprising a
business segment of such a Person, and which has not been objected to by the
Board of Directors or other management body of the Person being acquired,
provided that:

 

(i)            after giving pro forma effect to such Acquisition, Borrower will
have the immediate ability to borrow additional Loans of at least $10,000,000;

 

(ii)                                  prior to the consummation of such
Acquisition, Borrower shall provide the Administrative Agent with a
certification stating that, giving pro forma effect to the consummation thereof,
(A) no Default or Event of Default shall have occurred and remain continuing,
and (B) where the aggregate consideration paid by Borrower and its Subsidiaries
is in excess of $10,000,000 (including cash paid, Indebtedness of the acquired
entity assumed by Borrower and its Subsidiaries, and equity securities of the
Borrower issued to the seller), attaching pro-forma balance sheets and
projections in form and substance reasonably acceptable to the Administrative
Agent demonstrating on a pro forma basis that Borrower shall continue to be in
compliance with the financial covenants set forth in Section 6.12 and with all
other provisions of the Loan Documents and shall have the ability to borrow
additional Loans of at least $10,000,000 as of the immediately succeeding Fiscal
Quarter;

 

(iii)                               Borrower shall comply with Section 6.13 as
to each Person which is the subject of a Permitted Acquisition; and

 

(iv)                              Any Permitted Acquisition made in respect of
an Unregulated Subsidiary which involves an aggregate consideration which is in
excess of $10,000,000 shall be subject to the prior written consent of the
Required Lenders.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

18

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Quarterly Payment Date” means the fifteenth calendar day of each March, June,
September and December and the Maturity Date.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Borrower as prescribed by the Securities Laws.

 

“Regulated Subsidiaries” means (a) as of the Closing Date, the regulated
Subsidiaries identified on Schedule 1.01 and (b) thereafter, any Subsidiary of
Borrower which is subject to regulation of water or waste water by a
Governmental Authority.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, Administrative Agents and
advisors of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, an L/C Application, and (c) with respect to a Swing
Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means, in respect of any Person, the chief executive
officer, president, vice president, chief financial officer, chief operating
officer, treasurer or assistant treasurer of that Person.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

19

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

 

“S&P Rating” means, as of each date of determination, the credit rating then
assigned to Borrower’s most senior unsecured Indebtedness (without credit
enhancement) by Standard & Poor’s Rating Services.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Significant Subsidiary” means, as of each date of determination, each
Subsidiary of Borrower that either (a) had revenues for the Fiscal Year then
most recently ended which is greater than or equal to 4% of consolidated
revenues, or (b) had assets greater than or equal to 4% of the consolidated
total assets of Borrower and its Subsidiaries as at the last day of that Fiscal
Year, in each determined in accordance with GAAP, consistently applied.

 

“Stockholders’ Equity” means, as of any date of determination and with respect
to any Person, the consolidated stockholders’ equity of the Person as of that
date determined in accordance with GAAP; provided that there shall be excluded
from Stockholders’ Equity any amount attributable to Disqualified Stock.

 

“Subordinated Indebtedness” means Borrower’s 6.85% convertible subordinated
debentures due 2021 and any other Indebtedness of Borrower requiring no payments
of principal prior to the date which is one year following the Maturity Date and
which is subordinated to the Obligations in a manner approved by the
Administrative Agent in writing in the exercise of its reasonable discretion
within five Business Days after the distribution of draft documentation to the
Lenders relating to such Indebtedness.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise

 

20

--------------------------------------------------------------------------------


 

specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Borrower.

 

“Suburban” means Suburban Water Systems, a California corporation.

 

“Suburban Indenture” means the Indenture of Mortgage and Deed of Trust, dated
October 1, 1986, executed by Suburban in favor of Security Pacific National
Bank, as Trustee, as amended and as in effect on the date hereof and, subject to
Section 7.09, as the same may from time to time be further amended.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of (although
uncommitted), and not in addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such

 

21

--------------------------------------------------------------------------------


 

Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the Indebtedness of such Person (without regard to accounting
treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Tecon” means Monarch Utility Inc. (formerly known as Tecon Water Companies
Incorporated).

 

“Tecon Loan Agreement” means the Master Loan Agreement, dated as of May 1, 2002,
between Tecon Water Company, L.P., a Texas limited partnership, and CoBank, ACB,
as amended and as in effect on the date hereof and, subject to Section 7.09, as
the same may from time to time be further amended.

 

“Total Capitalization” means, as of any date of determination the sum of
(a) Total Indebtedness and (b) Stockholders Equity, in each case as of that
date.

 

“Total Capitalization Ratio” means, as of each date of determination, the ratio
of (a) Total Indebtedness as of that date, to (b) Total Capitalization as of
that date.

 

“Total Indebtedness” means, as of any date of determination, the consolidated
Indebtedness of Borrower and its Subsidiaries outstanding on such date, other
than (a) any obligations in respect of letters of credit (other than Letters of
Credit issued hereunder) which are not issued in support of Indebtedness for
borrowed money or any Guarantee of Indebtedness for borrowed money of a third
party, (b) any obligations in respect to performance bonds, completion bonds,
completion guarantees or similar arrangements to the extent that the same are
not required by GAAP to be reflected on the consolidated balance sheet of
Borrower as of that date, and (c) any obligations in respect of any IRB, to the
extent of any cash held in a project fund or other similar restricted account
pending disbursement for the construction of the applicable project in
accordance with the documentation governing the issuance of such IRB.  For the
avoidance of doubt, (i) no item of Indebtedness of the Borrower and its
Subsidiaries which is supported by a letter of credit or other credit assurance
issued for the account of Borrower or any its Subsidiaries shall be included in
“Total Indebtedness” on a duplicative basis with the underlying Indebtedness,
and (ii) the Subordinated Indebtedness is a part of “Total Indebtedness.”

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

22

--------------------------------------------------------------------------------


 

“United States” means the United States of America.

 

“Unmatured Surviving Obligations” means as of the date of the termination of the
Aggregate Commitments and the repayment of all other Obligations any Obligations
that by their terms survive the termination of this Agreement or the other Loan
Documents but are not, as of the date of determination, due and payable and for
which no outstanding claim has been made.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unregulated Subsidiaries” means, as of each date of determination, each
Subsidiary of the Borrower which is not a Regulated Subsidiary as of that date. 
As of the Closing Date, the Unregulated Subsidiaries are identified on
Schedule 1.01.

 

1.02.                     Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

23

--------------------------------------------------------------------------------


 

1.03.                     Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either Borrower or the Required Lenders shall so
request, Administrative Agent, Lenders and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to Administrative Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of
Borrower and its Subsidiaries or to the determination of any amount for Borrower
and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Borrower
is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.

 

1.04.                     Rounding.  Any financial ratios required to be
maintained by Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05.                     Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

1.06.                     Letter of Credit Amounts.  Unless otherwise specified
herein the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

24

--------------------------------------------------------------------------------


 

ARTICLE II.                          THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.                     Committed Loans.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment.  Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02.                     Borrowings, Conversions and Continuations of Committed
Loans.  (a)  Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon Borrower’s irrevocable notice to Administrative Agent, which may be
given by telephone.  Each such notice must be received by Administrative Agent
not later than 11:00 a.m. (i) three Business Days prior to the requested date of
any Committed Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans, and (ii) on the requested date of any Committed Borrowing of Base Rate
Committed Loans.  Each telephonic notice by Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to Administrative Agent
of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower.  Each Committed Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Committed Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Eurodollar Rate Loans with an Interest Period of one month.  Any such
automatic conversion to Eurodollar Rate Loans with an Interest Period of one
month shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If Borrower
requests a Committed Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Following receipt of a Committed Loan
Notice, Administrative Agent shall promptly notify each Lender of the amount of
its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by Borrower, Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection.  In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to Administrative Agent in immediately available funds at
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Committed
Borrowing is the initial Credit Extension, Section 4.01), Administrative Agent
shall make all funds so received available to Borrower in like funds as received
by Administrative Agent either by (i) crediting the account of Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrower; provided, however,
that if, on the date the Committed Loan Notice with respect to such Committed
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Committed Borrowing first, shall be applied, to the payment in
full of any such L/C Borrowings, and second, shall be made available to Borrower
as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Committed Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders.

 

(d)                                 Administrative Agent shall promptly notify
Borrower and Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by Administrative Agent shall be conclusive
in the absence of manifest error.  At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders holding
such Base Rate Loans of any change in the Base Rate promptly following such
change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans of the same Type, there shall not be more
than ten Interest Periods in effect with respect to Committed Loans.

 

2.03.                     Letters of Credit.  (a)  The Letter of Credit
Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (a) the L/C Issuer agrees, in reliance upon the agreements of the
other Lenders set forth in this Section, (1) from time to time on any Business
Day during the period from the Closing Date until the L/C Expiration Date, to
issue standby Letters of Credit for the account of Borrower or its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (b) the Lenders severally agree to participate in Letters of Credit
issued for the account of Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of

 

26

--------------------------------------------------------------------------------


 

Credit, (x) the Total Outstandings shall not exceed the Aggregate Commitments,
(y) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, or (z) the
Outstanding Amount of the L/C Obligations shall not exceed the L/C Sublimit. 
Each request by Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence.  Within the foregoing limits, and subject to the terms and
conditions hereof, Borrower’s ability to obtain Letters of Credit shall be fully
revolving,  and accordingly Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  Each Existing Letter of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                              subject to Section 2.03(b)(iv), the expiry date
of such requested Letter of Credit would occur more than two years after the
date of issuance or last extension, unless the Required Lenders have approved
such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the L/C Expiration Date, unless all the Lenders have
approved such expiry date.

 

(iii)                               The L/C Issuer shall be under no obligation
to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer;

 

27

--------------------------------------------------------------------------------


 

(C)                                except as otherwise agreed by Administrative
Agent and the L/C Issuer, such Letter of Credit is in an initial stated amount
less than $25,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars;

 

(E)                                 a default of any Lender’s obligations to
fund under Section 2.03(c) exists or any Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender; or

 

(F)                                 unless specifically provided for in this
Agreement, such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (a) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (b) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (a) provided to Administrative Agent in Article IX with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” or “Administrative Agent” as used in Article IX included
the L/C Issuer with respect to such acts or omissions, and (b) as additionally
provided herein with respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of Borrower delivered to the L/C
Issuer (with a copy to Administrative Agent) in the form of an L/C Application,
appropriately completed and signed by a Responsible Officer of Borrower.  Such
L/C Application must be received by the L/C Issuer and Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such L/C Application shall specify in form and detail
satisfactory to the L/C Issuer: (a) the proposed issuance date of the requested
Letter of Credit (which shall

 

28

--------------------------------------------------------------------------------


 

be a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such L/C
Application shall specify in form and detail satisfactory to the L/C Issuer
(a) the Letter of Credit to be amended; (b) the proposed date of amendment
thereof (which shall be a Business Day); (c) the nature of the proposed
amendment; and (d) such other matters as the L/C Issuer may require. 
Additionally, Borrower shall furnish to the L/C Issuer and Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any L/C
Application at the address set forth in Section 10.02 for receiving L/C
Applications and related correspondence, the L/C Issuer will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
received a copy of such L/C Application from Borrower and, if not, the L/C
Issuer will provide Administrative Agent with a copy thereof.  Unless the L/C
Issuer has received written notice from any Lender, Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

 

(iii)                               Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to
Borrower and Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(iv)                              If Borrower so requests in any applicable L/C
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, Borrower shall not be required to make a specific
request to the L/C Issuer for any such extension.  Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to

 

29

--------------------------------------------------------------------------------


 

permit the extension of such Letter of Credit at any time to an expiry date not
later than the L/C Expiration Date; provided, however, that the L/C Issuer shall
not permit any such extension if (a) the L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(b) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from Administrative Agent, any Lender or Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify Borrower and Administrative Agent thereof.  Not later than
11:00 a.m. on the first Business Day following the date of any payment by the
L/C Issuer under a Letter of Credit (each such payment date by the L/C Issuer,
an “Honor Date”), Borrower shall reimburse the L/C Issuer through Administrative
Agent in an amount equal to the amount of such drawing plus interest on the
amount drawn at the rate per annum equal to the Base Rate minus the Applicable
Margin from the Honor Date through such reimbursement date.  If Borrower fails
to so reimburse the L/C Issuer by such time, Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice).  Any notice given by the L/C Issuer or Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to Borrower in such amount.  Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set

 

30

--------------------------------------------------------------------------------


 

forth in Section 4.02 cannot be satisfied or for any other reason, Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(a) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, Borrower or any other Person for any
reason whatsoever; (b) the occurrence or continuance of a Default, or (c) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by Borrower of a Committed Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                              If any Lender fails to make available to
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the LC/ Issuer in connection
with the foregoing.  A certificate of the L/C Issuer submitted to any Lender
(through Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if Administrative Agent receives for

 

31

--------------------------------------------------------------------------------


 

the account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by Administrative Agent.

 

(ii)                                  If any payment received by Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to Administrative Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that Borrower or any Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

32

--------------------------------------------------------------------------------


 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, Borrower or any Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly notify the L/C Issuer.  Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the L/C Issuer
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.  Upon the request of
Administrative Agent, if, as of the L/C Expiration Date, any L/C Obligation for
any reason remains outstanding, Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes hereof, “Cash Collateralize” means to pledge and
deposit with or deliver to Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral

 

33

--------------------------------------------------------------------------------


 

for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to Administrative
Agent and the L/C Issuer (which documents are hereby consented to by Lenders). 
Derivatives of such term have corresponding meanings.  Borrower hereby grants to
Administrative Agent, for the benefit of the L/C Issuer and Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing.  Cash collateral shall be maintained in blocked,
interest bearing deposit accounts at Bank of America.

 

(h)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.

 

(i)                                     L/C Fees.  Borrower shall pay to
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage an L/C fee (the “L/C Fee”) for each Letter of Credit equal
to the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  L/C Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on each Quarterly Payment
Date commencing with the first such date to occur after the issuance of such
Letter of Credit, and on the L/C Expiration Date and thereafter on demand.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all L/C Fees shall accrue at the Default Rate.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  Borrower shall pay directly to the
L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit and on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on each Quarterly
Payment Date commencing with the first such date to occur after the issuance of
such Letter of Credit, and on the L/C Expiration Date.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  In addition, Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such individual
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Documents, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, Borrower shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit.  Borrower hereby
acknowledges that the issuance of

 

34

--------------------------------------------------------------------------------


 

Letters of Credit for the account of Subsidiaries inures to the benefit of
Borrower, and that Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04.                     Swing Line Loans.  (a)  The Swing Line.  Subject to
the terms and conditions set forth herein, Swing Line Lender agrees, in reliance
upon the agreements of the other Lenders set forth in this Section 2.04, to make
loans (each such loan, a “Swing Line Loan”) to Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment.  Each Swing
Line Loan shall be a Base Rate Loan.  Immediately upon the making of a Swing
Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Swing Line Lender a risk participation
in such Swing Line Loan in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon Borrower’s irrevocable notice to Swing Line Lender
and Administrative Agent, which may be given by telephone.  Each such notice
must be received by Swing Line Lender and Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to Swing Line Lender and Administrative Agent
of a written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower.  Promptly after receipt by Swing Line Lender of
any telephonic Swing Line Loan Notice, Swing Line Lender will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
also received such Swing Line Loan Notice and, if not, Swing Line Lender will
notify Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, Swing Line Lender will, not later than 3:00 p.m. on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to Borrower at its office by crediting the account of Borrower on the
books of Swing Line Lender in immediately available funds.  Lenders agree that
Swing Line Lender may agree to modify the borrowing procedures used in
connection with the Swing Line in its discretion and without affecting any of
the obligations of Lenders hereunder other than notifying Administrative Agent
of a Swing Line Loan Notice.

 

35

--------------------------------------------------------------------------------


 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of Borrower (which hereby
irrevocably authorizes Swing Line Lender to so request on its behalf), that each
Lender make a Base Rate Committed Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  Swing Line Lender shall furnish Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
Administrative Agent in immediately available funds for the account of Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount. 
Administrative Agent shall remit the funds so received to Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by Swing
Line Lender as set forth herein shall be deemed to be a request by Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to Administrative Agent for the
account of Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to
Administrative Agent for the account of Swing Line Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), Swing Line Lender
shall be entitled to recover from such Lender (acting through Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to Swing Line Lender at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by swing Line Lender in
connection with the foregoing.  A certificate of Swing Line Lender submitted to
any Lender (through Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (a) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against Swing Line
Lender, Borrower or any other Person for any reason

 

36

--------------------------------------------------------------------------------


 

whatsoever, (b) the occurrence or continuance of a Default, or (c) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if Swing Line
Lender receives any payment on account of such Swing Line Loan, Swing Line
Lender will distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by Swing Line Lender.

 

(ii)                                  If any payment received by Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by Swing Line
Lender in its discretion), each Lender shall pay to Swing Line Lender its
Applicable Percentage thereof on demand of Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  Administrative Agent will make
such demand upon the request of Swing Line Lender.  The obligations of Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
Swing Line Lender shall be responsible for invoicing Borrower for interest on
the Swing Line Loans.  Until each Lender funds its Base Rate Committed Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to Swing Line Lender.

 

2.05.                     Prepayments.  (a)  Borrower may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by Administrative Agent not later than
11:00 a.m. (a) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (b) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $200,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid.

 

37

--------------------------------------------------------------------------------


 

Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, that, in the case of
any such notice of an optional prepayment made in connection with a proposed
refinancing in full of the Obligations, Borrower shall be permitted to make such
prepayment contingent upon the consummation of such refinancing.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment shall be applied to the Committed Loans of
Lenders in accordance with their respective Applicable Percentages.

 

(b)                                 Borrower may, upon notice to Swing Line
Lender (with a copy to Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by Swing Line Lender and
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by Borrower, Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that Borrower shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.

 

2.06.                     Termination or Reduction of Commitments.  (a) 
Borrower may, upon notice to Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by Administrative Agent not
later than 11:00 a.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) Borrower
shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the L/C Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such L/C Sublimit or
Swing Line Sublimit shall be automatically reduced by the amount of such
excess.  In the case of any such notice to terminate the Aggregate Commitments
which is made in connection with a proposed refinancing in full of the
Obligations, Borrower shall be permitted to make such termination contingent
upon the consummation of such refinancing.  Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments.  Any reduction of the Aggregate Commitments pursuant to
this Section 2.06(a) shall be applied to the Commitment of each Lender according
to its Applicable Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall immediately pay to the
Administrative Agent for ratable application to the Total Outstandings, 100% of
the Net Cash Proceeds received by Borrower or any of its Subsidiaries from any
Disposition of the type contemplated by Section 7.05(i), provided that no such
prepayment shall be required to the extent that the terms of any Indebtedness
which is secured by the Property which is the subject of the Disposition
requires the prepayment of such Indebtedness.

 

(c)                                  Each prepayment pursuant to
Section 2.06(b) shall result in a concurrent, automatic and irrevocable
reduction in the Aggregate Commitments, provided that if (i) Borrower provides
the Administrative Agent, prior to or concurrently with such Disposition, with a
certificate stating that the proceeds thereof are specifically dedicated for
reinvestment in other real property, equipment or other fixed assets for use in
the business of the Borrower and its Subsidiaries within a twelve month period
following the date of such Disposition, and (ii)  a Subsidiary of the Borrower
thereafter reinvests such proceeds in real property, equipment or other fixed
assets which are identified in writing to the Administrative Agent within six
months of the date of such certificate, then the Aggregate Commitments shall not
be so reduced unless such reinvestment is not made within twelve months of the
date of such certificate.

 

2.07.                     Optional Increase in Commitments.  (a)  Borrower may
by written notice to the Administrative Agent, elect to increase the Aggregate
Commitments pursuant to this Section 2.07 by an amount not in excess of
$25,000,000 during the term of this Agreement (the “Maximum Increase Amount”)
and not less than $5,000,000 or, if less, the remaining available portion of the
Maximum Increase Amount.

 

(b)                                 Each such notice shall specify the date
(each, an “Increased Amount Date”) on which Borrower proposes that the increase
shall be effective, which shall be a date not less than 10 Business Days after
the date on which such notice is delivered to the Administrative Agent; provided
that Borrower shall first offer one or more of the Lenders the opportunity to
provide all of the increase prior to approaching any other Person that is an
Eligible Assignee; provided, further, that any Lender offered or approached to
provide all or a portion of the increase may elect or decline, in its sole
discretion, to provide any portion of the increase, and no Lender shall, as a
result of such rejection, be deemed to be in default in any respect hereunder.

 

(c)                                  Subject to the foregoing, any such increase
in the Aggregate Commitments shall become effective as of such Increased Amount
Date of such later date as may be mutually agreeable to Borrower, Administrative
Agent and the Lenders or Eligible Assignees providing the increased Aggregate
Commitments (the “Participating Lenders”).  Upon the effectiveness of any such
increase, Borrower shall issue replacement Notes to each Participating Lender,
and the Applicable Percentage of each Lender and each Participating Lender will
be adjusted to give effect to the increase in the Aggregate Commitments and set
forth in a new Schedule 2.01 issued by Administrative Agent.  In addition, each
Participating Lender shall execute and deliver to Borrower and Administrative
Agent an agreement whereby such Participating Lender agrees to provide the
portion of the Aggregate Commitments identified to such Participating Lender in
the revised Schedule 2.01 referred to in the preceding sentence and each
Participating Lender that is not already a Lender agrees to become a Lender and
be bound by the terms and conditions of this Agreement.

 

39

--------------------------------------------------------------------------------


 

2.08.                     Repayment of Loans.  (a)  Borrower shall repay to
Lenders on the Maturity Date the aggregate principal amount of Committed Loans
outstanding on such date.

 

(b)                                 Borrower shall repay to Swing Line Lender
each Swing Line Loan on the Maturity Date.

 

2.09.                     Interest.  (a)  Subject to the provisions of
subsection (b) below, (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate minus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate minus the
Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.10.                     Fees.  In addition to the fees described in
subsections (i) and (j) of Section 2.03:

 

(a)                                  Non-Use Fee.  Borrower shall pay to
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a non-use fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations.  The non-use fee shall accrue at all times during the Availability
Period, including at

 

40

--------------------------------------------------------------------------------


 

any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable quarterly in arrears on each Quarterly Payment Date
to occur after the Closing Date, and on the Maturity Date.  The non-use fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  For purposes of computing the
non-use fee, Swing Line Loans shall not be counted towards or considered usage
of the Aggregate Commitments.

 

(b)                                 Administrative Agent’s Fees.  Borrower shall
pay to Administrative Agent for Administrative Agent’s own account, fees in the
amounts and at the times specified in the letter agreement, dated as of even
date herewith (the “Fee Letter”), between Borrower and Administrative Agent. 
Such fees shall be fully earned when paid and shall be nonrefundable for any
reason whatsoever.

 

(c)                                  Lenders’ Upfront Fee.  On the Closing Date,
Borrower shall pay to Administrative Agent, for the account of each Lender in
accordance with its Applicable Percentage, an upfront fee in an amount equal to
0.01% multiplied by each increment of $1,000,000 of such Lender’s Commitment. 
Such upfront fees are for the credit facilities committed by Lenders under this
Agreement and are fully earned on the date paid.  The upfront fee paid to each
Lender is solely for its own account and is nonrefundable for any reason
whatsoever.

 

2.11.                     Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day.  Each determination by
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.12.                     Evidence of Debt.  (a)  The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by Administrative Agent in the ordinary course of business.  The
accounts or records maintained by Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
Lenders to Borrower and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error.  Upon the request of any Lender made
through Administrative Agent, Borrower shall execute and deliver to such Lender
(through Administrative Agent) a Note, which shall evidence such Lender’s Loans
in addition to

 

41

--------------------------------------------------------------------------------


 

such accounts or records.  Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of Administrative
Agent shall control in the absence of manifest error.

 

2.13.                     Payments Generally; Administrative Agent’s Clawback. 
(a) General.  All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 noon
on the date specified herein.  Administrative Agent will promptly distribute to
each Lender its Applicable Percentage(or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by Administrative Agent after
12:00 noon shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to Administrative Agent such Lender’s share of
such Committed Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to Administrative
Agent, then the applicable Lender and Borrower severally agree to pay to
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (a) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing and
(b) in the case of a payment to be made by Borrower, the interest rate
applicable to Base Rate Loans.  If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  If such Lender pays its share of the

 

42

--------------------------------------------------------------------------------


 

applicable Committed Borrowing to Administrative Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that Borrower
will not make such payment, Administrative Agent may assume that Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to Lenders or the L/C Issuer, as the case may be,
the amount due.  In such event, if Borrower has not in fact made such payment,
then each of Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to Administrative Agent forthwith on demand the amount so distributed to
such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation.  A notice of
Administrative Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to Borrower by Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof,
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of Lenders hereunder to make Committed Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments under
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, purchase its participation or to make its payment under
Section 10.04(c):

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.14.                     Sharing of Payments.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount

 

43

--------------------------------------------------------------------------------


 

of such Committed Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

ARTICLE III.                      TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                     Taxes.  (a)  Payments Free of Taxes.  Subject to
Section 3.01(e), any and all payments by Borrower to or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if Borrower shall be required by any applicable
law to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then, subject to Section 3.01(e), (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section),
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions, and (iii) Borrower shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)                                 Payment of Other Taxes by Borrower.  Without
limiting the provisions of subsection (a) above, Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

44

--------------------------------------------------------------------------------


 

(c)                                  Indemnification by Borrower.  Subject to
Section 3.01(e), Borrower shall indemnify Administrative Agent, each Lender and
the L/C Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Administrative Agent, such Lender or the L/C Issuer, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender or the L/C Issuer (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, Borrower shall deliver to Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Administrative
Agent.

 

(e)                                  If Administrative Agent, the L/C Issuer or
any Lender is not a United States Person (each a “Foreign Lender”), it shall, on
or prior to the date of its execution and delivery of this Agreement in the case
of each Foreign Lender party hereto on the Closing Date and on the date of the
Assignment and Acceptance pursuant to which it becomes a party hereto in the
case of each other Foreign Lender, and from time to time thereafter as
reasonably requested in writing by Borrower (but only so long thereafter as such
Foreign Lender remains lawfully able to do so), provide each of Administrative
Agent and Borrower with two original Internal Revenue Service Forms W-8BEN
and/or Form W-8IMY, as applicable (in each case, certifying that it is entitled
to benefits under an income tax treaty to which the United States is a party) or
W-8ECI, or in the case of a Foreign Lender that has certified in writing to the
Administrative Agent that it is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Internal Revenue Code, (ii) a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of Borrower or any
Subsidiary of Borrower or (iii) a controlled foreign corporation related to
Borrower (within the meaning of Section 864(d)(4) of the Code), Internal Revenue
Service Form W-8BENI or Form W-8IMY, as appropriate, or any successor or other
form prescribed by the Internal Revenue Service, certifying that such Foreign
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement.  If the forms provided by a Foreign
Lender at the time such Foreign Lender first becomes a party to this Agreement
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Indemnified
Taxes; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Foreign Lender becomes a party to this Agreement,
the Foreign Lender assignor was entitled to payments under subsection (a) of
this Section 3.01 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Indemnified Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Indemnified Taxes) United States
withholding tax, if any, applicable with respect to the Foreign Lender assignee
on such date.  To the extent required by applicable law, each Foreign Lender
that is a United States person shall, on the date of its execution and delivery
of this Agreement in the case of each Foreign Lender party to the Closing Date
and on the date of

 

45

--------------------------------------------------------------------------------


 

the Assignment and Acceptance pursuant to which it becomes a Foreign Lender in
the case of each other Foreign Lender, upon expiration or obsolescence of any
form previously submitted under this Section 3.01(e), and from time to time
thereafter as reasonably requested in writing by Borrower or Administrative
Agent (but only so long thereafter as such Foreign Lender remains lawfully able
to do so), provide each of Administrative Agent and Borrower with two original
Internal Revenue Service Forms W-9 (or successor forms) establishing that such
Foreign Lender is not subject to U.S. backup withholding tax.  If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8EC1 or the related certificate described above, that the applicable
Foreign Lender reasonably considers to be confidential, such Foreign Lender
shall give notice thereof to Borrower and shall not be obligated to include in
such form or document such confidential information.

 

(f)                                    For any period with respect to which a
Foreign Lender has failed to provide Borrower with the appropriate form,
certificate or other document described in subsection (e) above (other than if
such failure is due to a change in law, or in the interpretation or application
thereof, occurring after the date on which a form, certificate or other document
originally was required to be provided or if such form, certificate or other
document otherwise is not required under subsection (e) above), such Foreign
Lender shall not be entitled to payments of additional amounts or
indemnification under subsection (a) or (c) of this Section 3.01 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Foreign Lender become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, Borrower shall
take such steps as such Foreign Lender shall reasonably request to assist such
Foreign Lender to recover such Taxes.

 

(g)                                 Treatment of Certain Refunds.  If
Administrative Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section, it shall pay to Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that Borrower,
upon the request of Administrative Agent, such Lender or the L/C Issuer, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to Administrative
Agent, such Lender or the L/C Issuer in the event Administrative Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

3.02.                     Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed

 

46

--------------------------------------------------------------------------------


 

material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Borrower through Administrative Agent, any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Committed Loans to Eurodollar Rate Loans shall be suspended until such Lender
notifies Administrative Agent and Borrower that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, Borrower
shall, upon demand from such Lender (with a copy to Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due under Section 3.05 in accordance with the terms thereof due to such
prepayment or conversion.

 

3.03.                     Inability to Determine Rates.  If Administrative Agent
determines in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, Administrative Agent will promptly so notify
Borrower and each Lender.  Thereafter, the obligation of Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04.                     Increased Costs.  (a)  Increased Costs Generally.  If
any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender or the L/C
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

47

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to Borrower shall be conclusive absent manifest error.  Borrower shall
pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
Borrower shall not be required to compensate a Lender or the L/C Issuer pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or the
L/C Issuer, as the case may be, notifies Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180—day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05.                     Compensation for Losses.  Upon demand of any Lender
(with a copy to Administrative Agent) from time to time, Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any reasonable
loss, cost or expense incurred by it as a result of:

 

48

--------------------------------------------------------------------------------


 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.  For purposes of calculating
amounts payable by Borrower to Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it at the
Eurodollar Base Rate used in determining the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06.                     Mitigation Obligations.  If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

3.07.                     Survival.  All of Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

 

3.08.                     Replacement Lenders.  If (i) any Lender requests
compensation under Section 3.01 or 3.04, (ii) any Lender is not obligated to
fund or maintain Eurodollar Rate Loans pursuant to Section 3.02, (iii) the
Company is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(iv) any Lender has failed to fund any portion of its Loans hereunder required
to be funded by it within one Business Day of the date required to be funded by
it or (v) any Lender has not consented to a proposed amendment, modification or
waiver under this Agreement that requires the consent of all Lenders and which
has been approved by Requisite Lenders, then Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall

 

49

--------------------------------------------------------------------------------


 

assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)                                  either Borrower or the new Lender shall
have paid to the Administrative Agent the assignment fee specified in
Section 10.06(b); and

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts).

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

ARTICLE IV.                     CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01.                     Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                  Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to Administrative Agent and
each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, sufficient in number for distribution to Administrative Agent,
each Lender and Borrower;

 

(ii)                                  a Note executed by Borrower in favor of
each Lender requesting a Note;

 

(iii)                               such certified resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where such
Loan Party is qualified to do business.

 

(v)                                 favorable opinions of Latham & Watkins LLP
and local counsel reasonably satisfactory to Administrative Agent, addressed to
Administrative Agent and

 

50

--------------------------------------------------------------------------------


 

each Lender, as to the matters set forth concerning the Loan Parties and the
Loan Documents in form and substance reasonably satisfactory to Administrative
Agent;

 

(vi)                              a certificate of a Responsible Officer of each
Loan Party either (a) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (b) stating that no such consents, licenses or approvals are so
required;

 

(vii)                           a certificate signed by a Responsible Officer of
Borrower certifying (a) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, (b) that there has been no event or circumstance since
December 31, 2004 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (c) stating the
Total Capitalization Ratio as of December 31, 2004 (or, in the alternative,
stating the Borrower has elected to have the Applicable Rate determined on the
basis of the S&P Rating and stating the then current S&P Rating);

 

(viii)                        evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

 

(ix)                                a Certificate dated as of the Closing Date,
signed by a Responsible Officer of Borrower, stating that no Internal Control
Event has occurred since December 31, 2004 which involves (A) an impact upon
EBITDA in an amount which is in excess of $1,000,000, or (B) fraud, error or
irregularity on the part of any Responsible Official of the Borrower or its
Significant Subsidiaries or any other management staff of Borrower and its
Significant Subsidiaries having responsibility for the design or supervision of
internal controls or the preparation of financial statements of Borrower and its
Subsidiaries;

 

(x)                                   evidence that all commitments under the
Existing Bank of America Credit Agreement and the Existing Union Bank Agreement
have been or concurrently with the Closing Date are being terminated, and all
outstanding amounts thereunder paid in full and all Liens securing obligations
under the Existing Bank of America Credit Agreement and the Existing Union Bank
Agreement have been or concurrently with the Closing Date are being released;

 

(xi)                                A certificate signed by a Responsible
Officer of Borrower certifying that, as of the Closing Date, there is no action,
suit, investigation or proceeding pending or, to the knowledge of Borrower,
threatened against Borrower or any of its Subsidiaries in any court or before
any arbitrator or governmental authority that could reasonably be expected to
have a Material Adverse Effect;

 

(xii)                             A copy of the Borrower’s annual report on form
10-K for the year ended December 31, 2004; and

 

51

--------------------------------------------------------------------------------


 

(xiii)                          such other assurances, certificates, documents,
consents or opinions as Administrative Agent, the L/C Issuer, Swing Line Lender
or the Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by Administrative Agent,
Borrower shall have paid all fees, charges and disbursements of counsel to
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Borrower and Administrative Agent).

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

 

4.02.                     Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension is subject to the
following conditions precedent:

 

(a)                                  The representations and warranties of
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  Administrative Agent and, if applicable,
the L/C Issuer or Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)                                 Administrative Agent shall have received, in
form and substance reasonably satisfactory to it, such other assurances,
certificates, documents or consents related to the foregoing as Administrative
Agent or the Required Lenders reasonably may require.

 

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

52

--------------------------------------------------------------------------------


 

ARTICLE V.                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and the Lenders, on the
Closing Date, and on each other date that the Borrower makes or is deemed to
have made such representations, that:

 

5.01.                     Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party and each Subsidiary thereof (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

5.02.                     Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which Borrower or any
of its Subsidiaries is a party or affecting the properties of Borrower or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which Borrower or any of its
Subsidiaries or their property is subject; or (c) violate any Law in any
material respect (or, in any event, in any manner known to Borrower).  Borrower
and each Subsidiary thereof is in compliance with all Contractual Obligations
referred to in clause (b)(i), except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

5.03.                     Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.  No Subsidiary of the Borrower is not a party to the Guaranty as of
the Closing Date except to the extent that (a) such Subsidiary is not a
Significant Subsidiary, or (b) such Subsidiary is not permitted to be a party to
the Guaranty based upon a Law applicable to such Subsidiary by reason of its
status as a regulated utility (provided that no such Subsidiary shall be
obligated to apply for any discretionary regulatory approvals which would be
required to permit its execution of the Guaranty).

 

5.04.                     Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is

 

53

--------------------------------------------------------------------------------


 

party thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights generally, and general principles of equity.

 

5.05.                     Financial Statements; No Material Adverse Effect. 
(a)  The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b)                                 The unaudited consolidated balance sheets of
Borrower and its Subsidiaries dated December 31, 2004, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end
adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 The consolidated forecasted balance sheet
and statements of income and cash flows of Borrower and its Subsidiaries
delivered pursuant to Section 6.01(c) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s best estimate of its future financial
performance.

 

5.06.                     Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against Borrower or any
of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.07.                     No Default.  Neither Borrower nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is

 

54

--------------------------------------------------------------------------------


 

continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08.                     Ownership of Property; Liens.  Each of Borrower and
each Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of Borrower and its Subsidiaries is subject to no
Liens, other than Liens permitted by Section 7.01.

 

5.09.                     Environmental Compliance.  Borrower and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof Borrower has
reasonably concluded that, except as specifically disclosed in Schedule 5.09,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.10.                     Insurance.  The properties of Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of Borrower, in such amounts (after giving effect to
any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Borrower or the applicable Subsidiary operates.

 

5.11.                     Taxes.  Borrower and its Subsidiaries have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP and except
immaterial taxes and tax returns.  To the best knowledge of Borrower, there is
no proposed tax assessment against Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.

 

5.12.                     ERISA Compliance.  (a)  Each Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other federal or state Laws.  Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. 
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could be reasonably be
expected to have a Material Adverse Effect.  There has been no

 

55

--------------------------------------------------------------------------------


 

prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)                                  (i)  No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

5.13.                     Subsidiaries.  As of the Closing Date, Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens (other than any such Equity Interests not owned by Borrower or one
of its Subsidiaries).  Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.  All of the outstanding Equity Interests in Borrower have been
validly issued and are fully paid and nonassessable.

 

5.14.                     Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.  (a)  Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

 

(b)                                 None of Borrower, any Person Controlling
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940, or is otherwise subject
thereto in any manner which would prohibit the credit facilities described
herein.

 

5.15.                     Disclosure.  Borrower has disclosed to Administrative
Agent and Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party to Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

56

--------------------------------------------------------------------------------


 

5.16.                     Compliance with Laws.  Each of Borrower and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17.                     Intellectual Property; Licenses, Etc.  Borrower and
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except to the extent that such conflicts may not
reasonably be expected to have a Material Adverse Effect.  To the best knowledge
of Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by Borrower or any Subsidiary infringes upon any rights held by any
other Person, except to the extent that such conflicts may not reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the foregoing is pending or, to the best knowledge of Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.18.                     Restrictions on Restricted Payments and Loans.  No
Subsidiary of the Borrower is subject to any restriction upon its ability to
make Restricted Payments or to make loans to or investments in the Borrower
except:

 

(a)                                  the restrictions set forth in the Existing
Indentures and the Tecon Loan Agreement as of the date hereof;

 

(b)                                 restrictions set forth in future
instruments, documents and agreements which have been entered into in compliance
with Section 7.09; and

 

(c)                                  restrictions imposed by Law.

 

ARTICLE VI.                     AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Unmatured Surviving Obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

 

6.01.                     Financial Statements.  Deliver to Administrative Agent
a sufficient number of copies for delivery by Administrative Agent to each
Lender, in form and detail reasonably satisfactory to Administrative Agent and
the Required Lenders:

 

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of Borrower, a consolidated
balance sheet of Borrower and its Subsidiaries as at the

 

57

--------------------------------------------------------------------------------


 

end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such statements
to be audited and accompanied by a report and opinion of KMPG, LLP or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Borrower, a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such statements to be certified
by a Responsible Officer of Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end adjustments and the absence of footnotes; and

 

(c)                                  concurrently with the financial statements
set forth in (a), forecasts prepared by management of Borrower, in a form
similar to the projections heretofore presented to the Administrative Agent and
in any event reasonably satisfactory to Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of Borrower
and its Subsidiaries on an annual basis for a period, not less than three years,
including the Maturity Date.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (i) Borrower shall deliver paper copies of
such documents to Administrative Agent upon request of Administrative Agent or
any Lender until a written request to cease delivering paper copies is given by
Administrative Agent or such Lender and (ii) Borrower shall provide to
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents and Administrative Agent shall post such documents and notify
(which may be by facsimile or electronic mail) each Lender of the posting of any
such documents.

 

6.02.                     Certificates; Other Information.  Deliver to
Administrative Agent a sufficient number of copies for delivery by
Administrative Agent to each Lender, in form and detail satisfactory to
Administrative Agent and the Required Lenders:

 

58

--------------------------------------------------------------------------------


 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default or, if any such Default shall exist, stating the nature
and status of such event;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of Borrower;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
Administrative Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any material statement or report furnished to any holder of debt
securities of any Loan Party or any Subsidiary thereof pursuant to the terms of
any indenture, loan or credit or similar agreement governing Indebtedness in a
principal amount which exceeds $5,000,000 and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

(e)                                  promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-United States jurisdiction) concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(f)                                    promptly, and in any event within five
Business Days following the execution thereof, copies of (i) each amendment to
the Existing Indentures, the Tecon Loan Agreement, and (ii) each instrument,
document or agreement governing Indebtedness of the Borrower or any of its
Subsidiaries;

 

(g)                                 promptly, such additional information
regarding the business, financial or corporate affairs of Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as
Administrative Agent or any Lender may from time to time reasonably request; and

 

(h)                                 provide the notices required by
Section 6.13.

 

Borrower hereby acknowledges that (a) Administrative Agent will make available
to Lenders and the L/C Issuer materials and/or information provided by or on
behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Borrower or its securities) (each, a “Public Lender”).  Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and

 

59

--------------------------------------------------------------------------------


 

conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.

 

The Administrative Agent will promptly distribute to the Lenders any information
supplied to the Administrative Agent by the Borrower which the Borrower requests
that they distribute to the Lenders.

 

6.03.                     Notices.  Promptly notify Administrative Agent and
each Lender:

 

(a)                                  of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by Borrower or any Subsidiary, and

 

(e)                                  of the occurrence of any Internal Control
Event.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04.                     Payment of Obligations.  Pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by Borrower or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate

 

60

--------------------------------------------------------------------------------


 

reserves in accordance with GAAP are being maintained by Borrower or such
Subsidiary; and (c) all material Indebtedness, as and when due and payable,
(including any applicable grace periods) but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

6.05.                     Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06.                     Maintenance of Properties.  (a) Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07.                     Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to Administrative Agent of termination, lapse or cancellation
of such insurance, provided that 10 days’ prior notice shall be given to
Administrative Agent when such termination, lapse or cancellation is due to
Borrower’s failure to pay insurance premiums.

 

6.08.                     Compliance with Laws.  Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09.                     Books and Records.  (a)  Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Borrower or such Subsidiary, as the case may be.

 

6.10.                     Inspection Rights.  Permit representatives and
independent contractors of Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its

 

61

--------------------------------------------------------------------------------


 

corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its officers,
and independent public accountants, all at the reasonable expense of Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower, provided that,
unless a Default or Event of Default has occurred and remains continuing:

 

(a)           Administrative Agent shall provide Borrower with five Business
Days prior notice of any visit or inspection under this Section 6.10; and

 

(b)           Borrower shall not be required to pay expenses for more than one
visit in any calendar year.

 

6.11.                     Use of Proceeds.  Use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document.

 

6.12.                     Financial Covenants.

 

(a)                                  Total Capitalization Ratio.  Maintain, as
of the last day of each Fiscal Quarter, Total Capitalization Ratio which is not
greater than (A) 60% as of the last day of each Fiscal Quarter during the period
between the Closing Date and December 31, 2006, and (B) 55% as of the last day
of each subsequent Fiscal Quarter.

 

(b)                                 EBITDA Coverage Ratio.  Maintain, as of the
last day of each Fiscal Quarter, an EBITDA Coverage Ratio, of not less than
(i) 1.20 to 1.00 as of the last day of each Fiscal Quarter ending during the
period commencing on the Closing Date and ending on December 31, 2006, or
(ii) 1.25 to 1.00 as the last day of each Fiscal Quarter ending after
December 31, 2006.

 

(c)                                  Bondable Capacity Ratio.  Maintain, as of
the last day of each Fiscal Quarter, a ratio of (i) aggregate Bondable Capacity
as of that date minus the aggregate principal amount of the Total Indebtedness
of Borrower’s Subsidiaries (but not Borrower) as of that date to (ii) the Total
Indebtedness of Borrower (but not its Subsidiaries) minus Subordinated
Indebtedness, of not less than 1.20 to 1.00.

 

(d)                                 Operating Income.  Maintain, as of the last
day of each Fiscal Quarter, a ratio of (i) aggregate segment operating income of
the Regulated Subsidiaries, to (ii) consolidated total segment operating income
(excluding corporate and other) in each case determined consistently with GAAP
and consistently with the past practices of Borrower for the twelve month period
then ended, of not less than 0.65 to 1.00.

 

6.13.                     Additional Guarantors.  Notify Administrative Agent at
the time that any Person becomes a Significant Subsidiary, and promptly
thereafter (and in any event within 10 days), cause such Person to:

 

(a)                                  become a Guarantor by executing and
delivering to Administrative Agent a counterpart of the Guaranty or such other
document as Administrative Agent shall deem appropriate for such purpose, except
to the extent that such Subsidiary is not permitted to be a party to the
Guaranty based upon a Law applicable to such Subsidiary by reason of its status
as a

 

62

--------------------------------------------------------------------------------


 

regulated utility (provided that no such Subsidiary shall be obligated to apply
for any discretionary regulatory approvals which would be required to permit its
execution of the Guaranty) or a Contractual Obligation of such Subsidiary
existing on the date of the Acquisition thereof (and not created in
contemplation of such Acquisition); and

 

(b)                                 deliver to Administrative Agent documents of
the types referred to in clauses (iii) and (iv) of Section 4.01(a) and, to the
extent such Person is a Guarantor, favorable opinions of counsel to such Person,
all in form, content and scope reasonably satisfactory to Administrative Agent;

 

ARTICLE VII.                 NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than an Unmatured Surviving Obligation) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

 

7.01.                     Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01;

 

(c)                                  Liens on property of any Regulated
Subsidiary securing Indebtedness of that Subsidiary incurred pursuant to
Section 7.03(e), but not securing any other obligations or Indebtedness;

 

(d)                                 Liens on property of any Unregulated
Subsidiary securing Indebtedness of that Subsidiary incurred pursuant to
Section 7.03(f), but not securing any other obligations or Indebtedness;

 

(e)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(f)                                    carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(g)                                 pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

63

--------------------------------------------------------------------------------


 

(h)                                 deposits to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(i)                                     easements, rights-of-way, restrictions
and other similar encumbrances affecting real property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person; and

 

(j)                                     Liens securing judgments for the payment
of money not constituting an Event of Default under Section 8.01(h) or securing
appeal or other surety bonds related to such judgments.

 

(k)                                  Liens on Property of Tecon securing the
Indebtedness under the Tecon Loan Agreement;

 

(l)                                     Liens, deposits and/or pledges made in
the ordinary course of business to secure the performance of operating leases;

 

(m)                               Liens on restricted cash held by Borrower or
any of its Subsidiaries which is the proceeds of Indebtedness issued in
accordance with the terms of Section 7.03 in favor of or otherwise contractually
benefiting the holders of such Indebtedness, pending application thereof to the
specific purpose for which such restricted cash was delivered to Borrower or the
respective Subsidiary;

 

(n)                                 Liens benefiting customers of Borrower and
its Subsidiaries on cash collected by Borrower and its Subsidiaries on behalf of
such customers, or provided to Borrower and its Subsidiaries by such customers,
and held by Borrower or any of its Subsidiaries pending distribution thereof to
such customers; and

 

(o)                                 Liens on property of Borrower securing
Indebtedness of Borrower incurred pursuant to Section 7.03(e)(v).

 

7.02.                     Investments.  Make any Investments, except:

 

(a)                                  Investments held by Borrower or such
Subsidiary in the form of cash equivalents or short-term marketable debt
securities;

 

(b)                                 Investments made in a Person that is the
subject of a Permitted Acquisition;

 

(c)                                  advances to officers, directors and
employees of Borrower and its Subsidiaries in the ordinary course of business;

 

64

--------------------------------------------------------------------------------


 

(d)                                 Investments of Borrower in any Subsidiary
and Investments of any Subsidiary in Borrower or in another Subsidiary;

 

(e)                                  endorse negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business;

 

(f)                                    Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from account debtors to
the extent reasonably necessary in order to prevent or limit loss;

 

(g)                                 Investments of restricted cash described in
Section 7.01(m) in accordance with the documents governing such restricted cash;
and

 

(h)                                 Other Investments made on a date when no
Default or Event of Default has occurred and remains continuing in an aggregate
amount not to exceed $10,000,000.

 

7.03.                     Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness under the Tecon Loan Agreement
which is outstanding on the Closing Date;

 

(c)                                  Indebtedness under the Existing Indentures
which is outstanding on the Closing Date, and refinancings thereof which do not
increase the principal amount outstanding thereunder;

 

(d)                                 Other Indebtedness outstanding on the date
hereof and listed on Schedule 7.03 and, subject to Section 7.09, renewals,
extensions or refinancings thereof, provided that (i) the obligations of
Borrower’s Subsidiaries owing to Bank of the West will be repaid in full within
ninety days following the Closing Date, and (ii) all such Indebtedness of
Operations Tech, Inc shall be repaid within ninety days following the Closing
Date;

 

(e)                                  Indebtedness of Borrower and the Regulated
Subsidiaries (including any increase of the amount outstanding under the
Existing Indentures which would not be permitted by clause (c)); provided that
such Indebtedness, (i) shall not be secured by, or contain a Negative Pledge
binding upon the properties of Borrower, (ii) shall not be secured by, or
contain a Negative Pledge binding upon any Person other than the Person which is
the primary obligor in respect of such Indebtedness, (iii) shall not be
supported by any guarantees of any other Subsidiary, (iv) shall not be in an
aggregate principal amount which is in excess of $60,000,000 at any time, and
(v) except to the extent of Indebtedness in an aggregate amount not to exceed
$5,000,000 at any time, such Indebtedness is governed by instruments, documents
and agreements which comply with the provisions of Section 7.09;

 

(f)                                    Indebtedness of Unregulated Subsidiaries
in an aggregate principal amount not to exceed $10,000,000; and

 

65

--------------------------------------------------------------------------------


 

(g)                                 Subordinated Indebtedness of Borrower.

 

7.04.                     Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or make any Disposition of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                  any Subsidiary may merge or consolidate
with or liquidate or dissolve into (i) Borrower, provided that Borrower shall be
the continuing or surviving Person and that Borrower does not assume any
substantial Indebtedness (other than Indebtedness permitted to be incurred by
Borrower pursuant to this Agreement) by reason of such merger, or (ii) any one
or more other Subsidiaries, provided that (x) when any wholly-owned Subsidiary
is merging with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person, and (y) when a Guarantor is merging with another
Subsidiary, the Guarantor shall be the surviving Person;

 

(b)                                 any Person may merge or consolidate with or
into a Subsidiary of Borrower in connection with a Permitted Acquisition;

 

(c)                                  any Subsidiary may make a Disposition of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is a Subsidiary, then the transferee must either be Borrower or a
Subsidiary and, provided further that if the transferor of such assets is a
Guarantor, the transferee must either be Borrower or a Guarantor;

 

(d)                                 Dispositions permitted by Section 7.05.

 

7.05.                     Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of property by any Subsidiary
to Borrower or to a wholly-owned Subsidiary; provided that if the transferor of
such property is a Guarantor, the transferee thereof must either be Borrower or
a Guarantor;

 

(d)                                 Dispositions of cash equivalents or
short-term marketable debt securities;

 

(e)                                  Dispositions of delinquent accounts
receivable in the ordinary course of business;

 

(f)                                    Leases, subleases and licenses in
ordinary course of business;

 

(g)                                 Dispositions in connection with transactions
that are permitted pursuant to Section 7.02 or Section 7.04 (other than clause
(d) thereof);

 

66

--------------------------------------------------------------------------------


 

(h)                                 Dispositions for fair market value made when
no Default or Event of Default has occurred and remains continuing or would
result therefrom, provided that the Borrower concurrently makes the prepayments
of the Obligations hereunder required by Section 2.05(b); and

 

(i)                                     Dispositions for fair market value made
when no Default or Event of Default has occurred and remains continuing or would
result therefrom, for an aggregate consideration not to exceed $25,000,000
during the term of this Agreement.

 

7.06.                     Restricted Payments(a)                 .  Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, or issue or sell any Equity Interests, if a
Default or Event of Default shall have occurred and remains continuing.

 

7.07.                     Change in Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by Borrower and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto or reasonable extensions thereof.

 

7.08.                     Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of Borrower, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Borrower or such Subsidiary as would be obtainable
by Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to transactions between or among Borrower and it
Subsidiaries or between and among Subsidiaries.

 

7.09.                     Burdensome Agreements.  Amend or modify any
Contractual Obligation in effect as of the Closing Date (including without
limitation any amendments to the Existing Indentures or the Tecon Loan
Agreement), or enter into or assume any Contractual Obligation which:

 

(a) limits the ability of any Subsidiary to make loans, distributions or other
Restricted Payments to Borrower or any Guarantor or to otherwise transfer
property to Borrower or any Guarantor, in each case in a manner which either
(i) is more restrictive than the provisions of the Existing Indentures, as in
effect in the Closing Date (as determined by the Administrative Agent in the
reasonable exercise of its discretion) or (ii) has not been approved by the
Administrative Agent in writing in the exercise of its reasonable discretion
within five Business Days after the distribution of draft documentation to the
Lenders relating to such proposed amendment or modification;

 

(b)  limits the ability of any Subsidiary to Guarantee the Indebtedness of
Borrower in a manner which either (i) is more restrictive than the provisions of
the Existing Indentures as of the Closing Date (as determined by the
Administrative Agent in the reasonable exercise of its discretion), or (ii) has
not been approved by the Administrative Agent in the exercise of its reasonable
discretion within five Business Days after distribution of draft documentation
to the Lenders relating to such proposed amendment or modification; or

 

67

--------------------------------------------------------------------------------


 

(c)  limits the ability of any Subsidiary (other than the Subsidiary which is
the nominal obligor with respect to such Contractual Obligation) to create,
incur, assume or suffer to exist Liens on its property.

 

(d)  limits the ability of the Borrower to create, incur, assume or suffer to
exist Liens on its property, except (i) in respect of, and to the extent of, any
property which is financed with Indebtedness incurred pursuant to such
Contractual Obligation, or (b) such limitations as do not restrict the granting
of Liens to the Administrative Agent.

 

7.10.                     Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.11.                     Subordinated Indebtedness.  Make any prepayments of
principal, interest or other amounts due in respect of any Subordinated
Indebtedness, provided that the Borrower may make prepayments of any
Subordinated Indebtedness (a) to the extent using the proceeds of new
Subordinated Indebtedness which has no payments due within one year following
the Maturity Date and an average life to maturity which is longer than the
Subordinated Indebtedness being prepaid, and (b) to the extent required by the
estate redemption provisions of the Borrower’s 6.85% convertible subordinated
debentures due 2021 (as in effect on the Closing Date) or the similar provisions
of any future Subordinated Indebtedness.

 

ARTICLE VIII.               EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation, or (ii) within three Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
any fee or other amount payable hereunder; or

 

(b)                                 Specific Covenants.  Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.05 (as to the preservation of the existence of Borrower and its
Significant Subsidiaries), 6.10, 6.11, 6.12, 7.04, 7.05, 7.06, 7.09, 7.10 or
7.11, or any Guarantor fails to perform or observe any term, covenant or
agreement contained in the Guaranty; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after notice shall
have been given to Borrower by Administrative Agent; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of Borrower or any other

 

68

--------------------------------------------------------------------------------


 

Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)                                  Cross-Default.  Borrower or any Subsidiary
(a) fails to make any payment when due after giving effect to any applicable
notice and cure periods (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the $5,000,000 (including any such Indebtedness or Guarantee which is
in default as a result of being cross-defaulted to any Indebtedness or Guarantee
of a smaller amount), or (b) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs in each case after giving effect to any applicable notice and cure
periods, the effect of which default or other event is to cause, or to permit
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such Guarantee (or a trustee or Administrative Agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or

 

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party or any of its Significant Subsidiaries institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment. 
(i) Borrower or any Significant Subsidiary becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

 

(h)                                 Judgments.  There is entered against
Borrower or any Subsidiary a final judgment or order for the payment of money in
an aggregate amount exceeding $5,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), and (a) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (b) there is a period of 20 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

69

--------------------------------------------------------------------------------


 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $5,000,000, or (ii) Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $5,000,000; or

 

(j)                                     Invalidity of Loan Documents.  Any Loan
Document or any provision thereof, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document or any provision thereof; or any
Loan Party denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document or
any provision thereof; or

 

(k)                                  Change of Control.  There occurs any Change
of Control with respect to Borrower; or

 

(l)                                     Material Adverse Effect.  There occurs
any event or circumstance that has a Material Adverse Effect.

 

8.02.                     Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, Administrative Agent shall, at the request of,
or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower;

 

(c)                                  require that Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof);
and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.

 

70

--------------------------------------------------------------------------------


 

8.03.                     Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent (including fees and time
charges for attorneys who may be employees of Administrative Agent) and amounts
payable under Article III) payable to Administrative Agent in its capacity as
such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and L/C fees)
payable to Lenders and the L/C Issuer (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer (including fees and time
charges for attorneys who may be employees of any Lender or the L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Sixth, to payment of that portion of the Obligations arising under any Swap
Contract between Borrower and any Lender or any Affiliate of a Lender; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

71

--------------------------------------------------------------------------------


 

ARTICLE IX.                    ADMINISTRATIVE AGENT.

 

9.01.                     Appointment and Authorization of Administrative
Agent.  Each of the Lenders and the L/C issuer hereby irrevocably appoints Bank
of America to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents and authorizes Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to Administrative Agent
by the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of Administrative Agent, the Lenders and the L/C Issuer, and neither
the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

9.02.                     Rights as a Lender.  The Person serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Administrative Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not Administrative Agent
hereunder and without any duty to account therefor to Lenders.

 

9.03.                     Exculpatory Provisions.  Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

 

(d)                                 Administrative Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.02 and 10.01) or
(ii) in the absence of its own gross negligence or willful misconduct. 
Administrative Agent shall

 

72

--------------------------------------------------------------------------------


 

be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to Administrative Agent by Borrower, a Lender
or the L/C Issuer.  Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.

 

9.04.                     Reliance by Administrative Agent.  Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. 
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless Administrative Agent shall
have received notice to the contrary from such Lender or the L/C Issuer prior to
the making of such Loan or the issuance of such Letter of Credit. 
Administrative Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05.                     Delegation of Duties.  Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub
Administrative Agents appointed by Administrative Agent.  Administrative Agent
and any such sub Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties. 
The exculpatory provisions of this Article shall apply to any such sub
Administrative Agent and to the Related Parties of Administrative Agent and any
such sub Administrative Agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

9.06.                     Resignation of Administrative Agent.  Administrative
Agent may at any time give notice of its resignation to Lenders, the L/C Issuer
and Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, provided that
the Borrower will have the right to approve the successor unless it is one of
the original Lenders party to this Agreement.  If no such successor shall have
been so appointed and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring

 

73

--------------------------------------------------------------------------------


 

Administrative Agent may on behalf of Lenders and the L/C Issuer, appoint a
successor Administrative Agent (without consultation or approval of any other
party) meeting the qualifications set forth above; provided that if
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by Administrative Agent on behalf of the Lenders or the
L/C Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender and the L/C Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub Administrative Agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07.                     Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

74

--------------------------------------------------------------------------------


 

9.08.                     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, no Person holding a title listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09.                     Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of Lenders, the L/C Issuer and Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of
Lenders, the L/C Issuer and Administrative Agent and their respective
Administrative Agents and counsel and all other amounts due Lenders, the L/C
Issuer and Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and the L/C Issuer, to pay to Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its Administrative Agents and counsel, and
any other amounts due Administrative Agent under Sections 2.09 and 10.04. 
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10.                     Guaranty Matters.  Each Lender and the L/C Issuer
hereby irrevocably authorizes Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Significant Subsidiary.  Upon request by
Administrative Agent at any time, each Lender and the L/C Issuer will confirm in
writing Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

 

75

--------------------------------------------------------------------------------


 

ARTICLE X.                        MISCELLANEOUS

 

10.01.              Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(a)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of Borrower to pay interest or L/C
Fees at the Default Rate or (ii) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

(d)                                 change Section 2.14 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(e)                                  change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

 

(g)                                 release any Guarantor from the Guaranty
except in accordance with the terms of any Loan Document without the written
consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by Administrative Agent in addition to the
Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in

 

76

--------------------------------------------------------------------------------


 

a writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

10.02.              Notices; Effectiveness; Electronic Communications.  (a)
 Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                  if to Borrower, Administrative Agent, the L/C Issuer or
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

(ii)               if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

77

--------------------------------------------------------------------------------


 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY ADMINISTRATIVE AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall
Administrative Agent or any of its Related Parties (collectively, the
“Administrative Agent Parties”) have any liability to Borrower, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
Borrower’s or Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Administrative Agent Party; provided, however, that
in no event shall any Administrative Agent Party have any liability to Borrower,
any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, Administrative Agent, the L/C Issuer and Swing Line Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to Borrower, Administrative Agent, the L/C Issuer and Swing
Line Lender.  In addition, each Lender agrees to notify Administrative Agent
from time to time to ensure that Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent. L/C
Issuer and Lenders.  Administrative Agent, the L/C Issuer and Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) believed in good faith to have been given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Borrower shall indemnify
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice believed by it in good faith to be given
by or on behalf of Borrower.  All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

 

10.03.              No Waiver; Cumulative Remedies.  No failure by any Lender,
the L/C Issuer or Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or

 

78

--------------------------------------------------------------------------------


 

partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04.              Expenses; Indemnity; Damage Waiver.  (a)  Costs and
Expenses.  Borrower shall pay (i) all reasonable out of pocket expenses incurred
by Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for Administrative Agent, any Lender or the L/C
Issuer), and shall pay all reasonable fees and time charges for attorneys who
may be employees of Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (a) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (b) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Borrower.  Borrower
shall indemnify Administrative Agent (and any sub-Administrative Agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, or the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
sub-Administrative Agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether

 

79

--------------------------------------------------------------------------------


 

any Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to Administrative Agent
(or any sub-Administrative Agent thereof), the L/C Issuer or any Related Party
of any of the foregoing, each Lender severally agrees to pay to Administrative
Agent (or any such sub-Administrative Agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-Administrative Agent) or the L/C Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for Administrative Agent (or
any such sub-Administrative Agent) or L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.13(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of Administrative Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05.              Payments Set Aside.  To the extent that any payment by or on
behalf of Borrower is made to Administrative Agent, the L/C Issuer or any
Lender, or Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the

 

80

--------------------------------------------------------------------------------


 

proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Administrative Agent, the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06.              Successors and Assigns.  (a)  Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of Administrative Agent, the L/C Issuer and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f)  of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of Administrative Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing

 

81

--------------------------------------------------------------------------------


 

Line Loans; (iii) any assignment of a Commitment must be approved by
Administrative Agent, the L/C Issuer and Swing Line Lender unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (iv) the parties
to each assignment shall execute and deliver to Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$2,500 and the Eligible Assignee, if it shall not be a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire.  Subject to acceptance and
recording thereof by Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  Administrative Agent, acting
solely for this purpose as an Administrative Agent of Borrower, shall maintain
at Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and
Borrower, Administrative Agent and the Lenders may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by each of Borrower and the L/C
Issuer, at any reasonable time and from time to time upon reasonable prior
notice.  In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
Administrative Agent a copy of the Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, Borrower or Administrative Agent, sell
participations to any Person (other than a natural person or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, the L/C Issuer and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation

 

82

--------------------------------------------------------------------------------


 

shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Resignation as L/C Issuer or Swing Line
Lender.  Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, Borrower shall be entitled to appoint from
among Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of Bank of America as L/C Issuer or Swing Line Lender, as the
case may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and obligations duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and

 

83

--------------------------------------------------------------------------------


 

outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

10.07.              Treatment of Certain Information; Confidentiality.  Each of
Administrative Agent, Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, Administrative Agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and agreed
to, or shall have a legal obligation to, keep such Information confidential),
(b) to the extent requested by any regulatory authority, purporting to have
jurisdiction over it  (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.  For purposes of this
Section, “Information” means all information received from Borrower or any
Subsidiary relating to Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to Administrative
Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Each of Administrative
Agent, the Lenders and the L/C Issuer acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including Federal and
state securities Laws.

 

10.08.              Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply

 

84

--------------------------------------------------------------------------------


 

any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of Borrower or any other Loan Party against
any and all of the obligations of Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or any such Affiliate, irrespective of whether or not such Lender or
the L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have.  Each Lender and the L/C Issuer agrees to
notify Borrower and Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09.              Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrower.  In determining whether
the interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10.              Counterparts ; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

10.11.              Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative

 

85

--------------------------------------------------------------------------------


 

Agent or any Lender may have had notice or knowledge of any Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

 

10.12.              Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13.              Governing Law; Jurisdiction; Etc. 
(a)                                     GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA SITTING IN LOS ANGELES COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE CENTRAL DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,

 

86

--------------------------------------------------------------------------------


 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.14.              Waiver of Right to Trial by Jury.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE,
ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.15.              USA PATRIOT Act Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.

 

10.16.              Time of the Essence.  Time is of the essence of the Loan
Documents.

 

[Remainder of this page intentionally left blank; signature pages follows]

 

87

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

SOUTHWEST WATER COMPANY

 

 

 

By:

/s/ Peter J. Moerbeek

 

 

Name:

Peter J. Moerbeek

 

 

Title:

President

 

 

 

[Southwest Water Company Credit Agreement

Signature Page]

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/ Ken Puro

:

 

Name:

Ken Puro

 

 

Title:

Vice President

 

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C

 

Issuer and Swing Line Lender

 

 

 

By:

/s/ Robert Lagace

 

 

Name:

Robert Lagace

 

 

Title:

Senior Vice President

 

 

S-3

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA,

 

as a Lender and Syndication Administrative Agent

 

 

 

By:

/s/ Richard A. Madsen

 

 

Name:

Richard A. Madsen

 

 

Title:

Regional Vice President

 

 

S-4

--------------------------------------------------------------------------------


 

 

CITBANK (WEST), FSB

 

 

 

By:

/s/ Jean Frammolino

 

 

Name:

Jean Frammolino

 

 

Title:

Vice President

 

 

S-5

--------------------------------------------------------------------------------


 

 

COBANK. ACB

 

 

 

By:

/s/ Teresa L. Fountain

 

 

Name:

Teresa L. Fountain

 

 

Title:

Assistant Corporate Secretary

 

 

S-6

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

 

 

By:

/s/ Bruce Young

 

 

Name:

Bruce Young

 

 

Title:

Vice President

 

 

S-7

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

25,000,000

 

25

%

 

 

 

 

 

 

Union Bank of California

 

$

25,000,000

 

25

%

 

 

 

 

 

 

Citibank (West), FSB

 

$

20,000,000

 

20

%

 

 

 

 

 

 

CoBank, ACB

 

$

15,000,000

 

15

%

 

 

 

 

 

 

Bank of the West

 

$

15,000,000

 

15

%

 

 

 

 

 

 

Total

 

$

100,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LITIGATION

 

SCHEDULE 5.09

 

ENVIRONMENTAL MATTERS

 

SCHEDULE 5.13

 

SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS

 

Part (a).  Subsidiaries.

 

Part (b).  Other Equity Investments.

 

SCHEDULE 7.01

 

EXISTING LIENS

 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Southwest Water Company

One Wilshire Building

624 South Grand Avenue, Suite 2900

Los Angeles, California 90017

Attention:  O’Donnell Iselin II, Treasurer

Telephone:

Telecopier:

Electronic Mail:        @     

Website Address: www.                      

 

ADMINISTRATIVE AGENT’S OFFICE

 

Notices (other than Requests for Extensions of Credit):

BANK OF AMERICA, N.A.

800 Fifth Avenue, Floor 37

Seattle, WA 98104

Mail Code:  WA1-501-37-20

Att:  Ken Puro

Tel:  206-358-0138

Facsimile:  206-358-0971

Electronic Mail:  Ken.Puro@Bankofamerica.com

 

For Payments and Requests for Extensions of Credit:

BANK OF AMERICA, N.A.

2001 Clayton Road, 2nd Floor

Concord, CA 94520

Mail Code:  CA4-702-02-25

Att:  Rachel Warford

Tel:  925-675-8361

Facsimile: 888-969-9236

Electronic Mail:  Rachel.warford@bankofamerica.com

 

Payments:

BANK OF AMERICA

Dallas, TX

ABA No. 111000012

Account No: 3750836479

Account Name:  Corporate FTA

Attn:  Credit Services

Reference:  Southwest Water Company

 

Letters of Credit:

BANK OF AMERICA, N.A.

Trade Operations – Los Angeles #226521

333 S. Beaudry Avenue, 19th Floor

Mail Code:  CA9-703-19-23

Los Angeles, CA 90017-1466

Attn:  Tai Lu

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:             ,      

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of April 1, 2005 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Southwest Water Company, a Delaware Company (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Committed Loans    o  A conversion or continuation of
Committed Loans

 

1.                                       On
                                                                                                
(a Business Day).

 

2.                                       In the amount of
$                                                                       .

 

3.                                       Comprised of 
                                                                             .

[Type of Committed Loan requested]

 

4.                                       For Eurodollar Rate Loans:  with an
Interest Period of             months.

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

 

SOUTHWEST WATER COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:             , 200    

 

To:                              Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of April 1, 2005 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Southwest Water Company, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                       On                                   
(a Business Day).

 

2.                                       In the amount of
$                                      .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

SOUTHWEST WATER COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTE

 

$

                     ,200  

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
                      or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to Borrower under the Credit
Agreement, dated as of April 1, 2005 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business.  The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

 

SOUTHWEST WATER COMPANY

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM
OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                      
Assignor:                                 

 

2.                                      
Assignee:                                 [and is an Affiliate of [identify
Lender]]

 

3.                                      
Borrower(s):                                

 

4.                                       Administrative Agent: Bank of America,
N. A., as the Administrative Agent under the Credit Agreement

 

5.                                       Credit Agreement: Credit Agreement,
dated as of April 1, 2005, among Southwest Water Company, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender

 

E-1

--------------------------------------------------------------------------------


 

6.                                       Assigned Interest:

 

Facility Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage
Assigned of
Commitment/Loans

 

CUSIP No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[7.                                   Trade Date:                      ]

 

Effective Date:                   , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Title:

 

[Consented to and] Accepted:

 

Bank of America, N. A., as
Administrative Agent

 

 

By:

 

 

 

Title:

 

 

[Consented to:]

 

 

Southwest Water Company

 

 

By:

 

 

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                              Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, and (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on Administrative Agent or any other Lender; and (b) agrees that (i) it
will, independently and without reliance on Administrative Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of California.

 

E-3

--------------------------------------------------------------------------------